364 DAY CREDIT AGREEMENT

by and among

CVS CORPORATION,

THE LENDERS PARTY HERETO,

CREDIT SUISSE FIRST BOSTON
and
FIRST UNION NATIONAL BANK
as Co-Documentation Agents,

and

FLEET NATIONAL BANK,
as Administrative Agent

--------------------------------------------------------------------------------

Dated as of  May 21, 2001

--------------------------------------------------------------------------------

BNY CAPITAL MARKETS, INC.
and
FLEET SECURITIES, INC.,
as Lead Arrangers and Book Runners

TABLE OF CONTENTS



1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION   1.1 Definitions   1.2 Principles
of Construction 2. AMOUNT AND TERMS OF LOANS   2.1 Revolving Credit Loans   2.2
[Intentionally Omitted]   2.3 Notice of Borrowing Revolving Credit Loans   2.4
Competitive Bid Loans and Procedure   2.5 Use of Proceeds   2.6 Termination or
Reduction of Commitments   2.7 Prepayments of Loans 3. PROCEEDS, PAYMENTS,
CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES   3.1 Disbursement of the
Proceeds of the Loans   3.2 Payments   3.3 Conversions; Other Matters   3.4
Interest Rates and Payment Dates   3.5 Indemnification for Loss   3.6
Reimbursement for Costs, Etc.   3.7 Illegality of Funding   3.8 Option to Fund;
Substituted Interest Rate   3.9 Certificates of Payment and Reimbursement   3.10
Taxes; Net Payments   3.11 Fees   3.12 [Intentionally Omitted]   3.13
Replacement of Lender 4. REPRESENTATIONS AND WARRANTIES   4.1 Existence and
Power   4.2 Authority   4.3 Binding Agreement   4.4 Litigation   4.5 No
Conflicting Agreements   4.6 Taxes   4.7 Compliance with Applicable Laws;
Filings   4.8 Governmental Regulations   4.9 Federal Reserve Regulations; Use of
Proceeds   4.10 No Misrepresentation   4.11 Plans   4.12 Environmental Matters  
4.13 Financial Statements 5. CONDITIONS OF LENDING - FIRST LOANS ON THE FIRST
BORROWING DATE   5.1 Evidence of Corporate Action   5.2 Notes   5.3 Existing
Bank Indebtedness   5.4 Opinion of Counsel to the Borrower 6. CONDITIONS OF
LENDING - ALL LOANS   6.1 Compliance   6.2 Requests   6.3 Loan Closings 7.
AFFIRMATIVE COVENANTS   7.1 Legal Existence   7.2 Taxes   7.3 Insurance   7.4
Performance of Obligations   7.5 Condition of Property   7.6 Observance of Legal
Requirements   7.7 Financial Statements and Other Information   7.8 Records  
7.9 Authorizations 8. NEGATIVE COVENANTS   8.1 Subsidiary Indebtedness   8.2
Liens   8.3 Dispositions   8.4 Merger or Consolidation, Etc.   8.5 Acquisitions
  8.6 Restricted Payments   8.7 Limitation on Upstream Dividends by Subsidiaries
  8.8 Limitation on Negative Pledges   8.9 Ratio of Consolidated Indebtedness to
Total Capitalization 9. DEFAULT   9.1 Events of Default   9.2 Remedies 10. AGENT
  10.1 Appointment   10.2 Delegation of Duties   10.3 Exculpatory Provisions  
10.4 Reliance by Administrative Agent   10.5 Notice of Default   10.6
Non–Reliance   10.7 Indemnification   10.8 Administrative Agent in Its
Individual Capacity   10.9 Successor Administrative Agent   10.10
Co-Documentation Agents 11. OTHER PROVISIONS   11.1 Amendments, Waivers, Etc.  
11.2 Notices   11.3 No Waiver; Cumulative Remedies   11.4 Survival of
Representations and Warranties   11.5 Payment of Expenses and Taxes; Indemnified
Liabilities   11.6 Lending Offices   11.7 Successors and Assigns   11.8
Counterparts   11.9 Set–off and Sharing of Payments   11.10 Indemnity   11.11
Governing Law   11.12 Severability   11.13 Integration   11.14 Treatment of
Certain Information   11.15 Acknowledgments   11.16 Consent to Jurisdiction  
11.17 Service of Process   11.18 No Limitation on Service or Suit   11.19 WAIVER
OF TRIAL BY JURY   11.20 Effective Date   11.21   Notice of Commitment
Termination

 

EXHIBITS           Exhibit A List of Commitments and Lending and Notice Offices
Exhibit B-1 Form of Revolving Credit Note Exhibit B-2 Form of Competitive Bid
Note Exhibit C Form of Borrowing Request Exhibit D Form of Opinion of Counsel to
the Borrower Exhibit E Form of Assignment and Acceptance Agreement Exhibit F
Form of Competitive Bid Request Exhibit G Form of Invitation to Bid Exhibit H
Form of Competitive Bid Exhibit I Form of Competitive Bid Accept/Reject Letter

             364 DAY CREDIT AGREEMENT, dated as of May 21, 2001, by and among
CVS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders party
hereto from time to time (each a “Lender” and, collectively, the “Lenders”),
CREDIT SUISSE FIRST BOSTON and FIRST UNION NATIONAL BANK, as co-documentation
agents, (in such capacity, each a “Co-Documentation Agent”), and FLEET NATIONAL
BANK (“FNB”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

1.          DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

             1.1        Definitions

                           When used in any Loan Document (as defined below),
each of the following terms shall have the meaning ascribed thereto unless the
context otherwise specifically requires:

             “ABR Advances”: the Revolving Credit Loans (or any portions
thereof) at such time as they (or such portions) are made or are being
maintained at a rate of interest based upon the Alternate Base Rate.

             “Accumulated Funding Deficiency”: as defined in Section 302 of
ERISA.

             “Acquisition”: with respect to any Person, the purchase or other
acquisition by such Person, by any means whatsoever (including by devise,
bequest, gift, through a dividend or otherwise), of (a) stock of, or other
equity securities of, any other Person if, immediately thereafter, such other
Person would be either a consolidated subsidiary of such Person or otherwise
under the control of such Person, (b) any business, going concern or division or
segment thereof, or (c) the Property of any other Person other than in the
ordinary course of business, provided that (i) no acquisition of substantially
all of the assets, or any division or segment, of such other Person shall be
deemed to be in the ordinary course of business and (ii) no redemption,
retirement, purchase or acquisition by any Person of the stock or other equity
securities of such Person shall be deemed to constitute an Acquisition.

             “Administrative Agent”: as defined in the preamble.

             “Affected Advance”: as defined in Section 3.8(b).

             “Affiliate”: with respect to any Person at any time and from time
to time, any other Person (other than a wholly-owned subsidiary of such Person)
which, at such time (a) controls such Person, (b) is controlled by such Person
or (c) is under common control with such Person.  The term “control”, as used in
this definition with respect to any Person, means the power, whether direct or
indirect through one or more intermediaries, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract or otherwise.

             “Aggregate Commitment Amount”: at any time, the sum of the
Commitment Amounts of the Lenders at such time under this Agreement.
             “Aggregate Credit Exposure”: at any time, the sum at such time of
(a) the aggregate Committed Credit Exposure of the Lenders at such time under
this Agreement and (b) the aggregate outstanding principal balance of all
Competitive Bid Loans at such time under this Agreement.

             “Agreement”: this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

             “Alternate Base Rate”: for any day, a rate per annum equal to the
greater of (a) the FNB Rate in effect on such day, or (b) 0.50% plus the Federal
Funds Effective Rate (rounded, if necessary, to the nearest 1/100th of 1% or, if
there is no nearest 1/100 of 1%, then to the next higher 1/100 of 1%) in effect
on such day.

             “Applicable Margin”: (i) with respect to the unpaid principal
balance of ABR Advances, the applicable percentage set forth below in the column
entitled “ABR Advances”, (ii) with respect to the unpaid principal balance of
Eurodollar Advances, the applicable percentage set forth below in the column
entitled “Eurodollar Advances”, (iii) with respect to the Facility Fee, the
applicable percentage set forth below in the column entitled “Facility Fee”, and
(iv) with respect to the Utilization Fee, the applicable percentage set forth
below in the column entitled “Utilization Fee”, in each case opposite the
applicable Pricing Level:

Pricing Level ABR
Advances   Eurodollar Advances   Facility
Fee   Utilization
Fee  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Pricing Level I

0 % 0.155 % 0.045 % 0.050 % Pricing Level II

0 % 0.195 % 0.055 % 0.050 % Pricing Level III

0 % 0.235 % 0.065 % 0.050 % Pricing Level IV

0 % 0.300 % 0.075 % 0.050 % Pricing Level V

0 % 0.350 % 0.100 % 0.100 % Pricing Level VI

0 % 0.425 % 0.125 % 0.100 % Pricing Level VII 0 % 0.500 % 0.150 % 0.100 %

Decreases in the Applicable Margin resulting from a change in Pricing Level
shall become effective upon the delivery by the Borrower to the Administrative
Agent of a notice pursuant to Section 7.7(d).  Increases in the Applicable
Margin resulting from a change in Pricing Level shall become effective on the
effective date of any downgrade or withdrawal in the rating by Moody’s or S&P of
the senior unsecured long term debt rating of the Borrower.

             “Assignment”: as defined in Section 11.7(c).
             “Assignment and Acceptance Agreement”: an assignment and acceptance
agreement executed by an assignor and an assignee pursuant to which, subject to
the terms and conditions hereof and thereof, the assignor assigns to the
assignee all or any portion of such assignor’s Loans, Notes and Commitment,
substantially in the form of Exhibit E.

             “Assignment Fee”: as defined in Section 11.7(c).

             “Benefited Lender”: as defined in Section 11.9(b).

             “Borrower”: as defined in the preamble.

             “Borrowing Date”: (i) in respect of Revolving Credit Loans, any
Domestic Business Day or Eurodollar Business Day, as the case may be, on which
the Lenders shall make Revolving Credit Loans pursuant to a Borrowing Request
and (ii) in respect of Competitive Bid Loans, any Domestic Business Day on which
a Lender shall make a Competitive Bid Loan pursuant to a Competitive Bid
Request.

             “Borrowing Request”: a request for Revolving Credit Loans in the
form of Exhibit C.

              “Change of Control”:  any of the following:

                           (i)          any Person or group (as such term is
used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),
(a) shall have or acquire beneficial ownership of securities having 30% or more
of the ordinary voting power of the Borrower or (b) shall possess, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the Borrower, whether through the ownership of voting securities, by
contract or otherwise; or

                           (ii)         the Continuing Directors shall cease for
any reason to constitute a majority of the board of directors of the Borrower
then in office.

             “Co-Documentation Agent”: as defined in the preamble.

             “Commitment”: in respect of any Lender, such Lender’s undertaking
to make Revolving Credit Loans, subject to the terms and conditions hereof, in
an aggregate outstanding principal amount not to exceed the Commitment Amount of
such Lender.

             “Commitment Amount”: at any time and with respect to any Lender,
the amount set forth adjacent to such Lender’s name under the heading
“Commitment Amount” in Exhibit A at such time or, in the event that such Lender
is not listed on Exhibit A, the “Commitment Amount” which such Lender shall have
assumed from another Lender in accordance with Section 11.7 on or prior to such
time, as the same may be adjusted from time to time pursuant to Sections 2.6,
2.11 and 11.7(c).

             “Commitment Percentage”: at any time and with respect to any
Lender, a fraction the numerator of which is such Lender’s Commitment Amount at
such time, and the denominator of which is the Aggregate Commitment Amount at
such time.
             “Commitment Period”: the period commencing on the Effective Date
and ending on the Commitment Termination Date, or on such earlier date as all of
the Commitments shall have been terminated in accordance with the terms hereof.

             “Commitment Termination Date”: the earlier of May 20, 2002 and the
date on which the Loans shall become due and payable, whether by acceleration,
notice of intention to prepay or otherwise.

             “Committed Credit Exposure”: with respect to any Lender at any
time, the sum at such time of the outstanding principal balance of such Lender’s
Revolving Credit Loans.

             “Competitive Bid”: an offer by a Lender, in the form of Exhibit H,
to make one or more Competitive Bid Loans.

             “Competitive Bid Accept/Reject Letter”: a notification made by the
Borrower pursuant to Section 2.4(d) in the form of Exhibit I.

             “Competitive Bid Loan”: as defined in Section 2.4(a).

             “Competitive Bid Note”: as defined in Section 2.4(h).

             “Competitive Bid Rate”: as to any Competitive Bid made by a Lender
pursuant to Section 2.4(b), the fixed rate of interest (which shall be expressed
in the form of a decimal to no more than four decimal places) offered by such
Lender and accepted by the Borrower.

             “Competitive Bid Request”: a request by the Borrower, in the form
of Exhibit F, for Competitive Bids.

             “Competitive Interest Period”: as to any Competitive Bid Loan, the
period commencing on the date of such Competitive Bid Loan and ending on the
date requested in the Competitive Bid Request with respect thereto, which shall
not be earlier than 3 days after the date of such Competitive Bid Loan or later
than 180 days after the date of such Competitive Bid Loan; provided that if any
Competitive Interest Period would end on a day other than a Domestic Business
Day, such Interest Period shall be extended to the next succeeding Domestic
Business Day, unless such next succeeding Domestic Business Day would be a date
on or after the Commitment Termination Date, in which case such Competitive
Interest Period shall end on the next preceding Domestic Business Day.  Interest
shall accrue from and including the first day of a Competitive Interest Period
to but excluding the last day of such Competitive Interest Period.

             “Consolidated”: the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP.

             “Contingent Obligation”: as to any Person (the “secondary
obligor”), any obligation of such secondary obligor (a) guaranteeing or in
effect guaranteeing any return on any investment made by another Person, or (b)
guaranteeing or in effect guaranteeing any Indebtedness, lease, dividend or
other obligation (“primary obligation”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such secondary obligor, whether or not contingent, (i) to purchase
any such primary obligation or any Property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to  maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the beneficiary of any such
primary obligation of the ability of the primary obligor to make payment of such
primary obligation, (iv) otherwise to assure or hold harmless the beneficiary of
such primary obligation against loss in respect thereof, and (v) in respect of
the Indebtedness of any partnership in which such secondary obligor is a general
partner, except to the extent that such Indebtedness of such partnership is
nonrecourse to such secondary obligor and its separate Property; provided that
the term “Contingent Obligation” shall not include the indorsement of
instruments for deposit or collection in the ordinary course of business.

             “Continuing  Director”:  any member of the board of directors of
the Borrower who (i) is a member of that board of directors on the Effective
Date or (ii) was nominated for election by the board of directors a majority of
whom were directors on the Effective Date or whose election or nomination for
election was previously approved by one or more of such directors.

             “Control Person”: as defined in Section 3.6.

             “Convert”, “Conversion” and “Converted”: each, a reference to a
conversion pursuant to Section 3.3 of one Type of Revolving Credit Loan into
another Type of Revolving Credit Loan.
             “Costs”:  as defined in Section 3.6.

             “Default”: any of the events specified in Section 9.1, whether any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

             “Disposition”: with respect to any Person, any sale, assignment,
transfer or other disposition by such Person by any means, of:

             (a)         the Stock of, or other equity interests of, any other
Person,

             (b)        any business, operating entity, division or segment
thereof, or

             (c)         any other Property of such Person, other than (i) the
sale of inventory (other than in connection with bulk transfers), (ii) the
disposition of equipment and (iii) the sale of cash investments.

             “Dividend Restrictions”:  as defined in Section 8.7.

             “Dollar” or “$”: lawful currency of the United States of America.

             “Domestic Business Day”: any day (other than a Saturday, Sunday or
legal holiday in the State of New York) on which banks are open for business in
New York City.

             “Effective Date”: as defined in Section 11.20.

             “Eligible SPC”: a special purpose corporation that (i) is organized
under the laws of the United States or any state thereof, (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s.

             “Employee Benefit Plan”: an employee benefit plan, within the
meaning of Section 3(3) of ERISA, maintained, sponsored or contributed to by the
Borrower, any Subsidiary or any ERISA Affiliate.

             “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor thereto, and the rules and
regulations issued thereunder, as from time to time in effect.

             “ERISA Affiliate”: when used with respect to an Employee Benefit
Plan, ERISA, the PBGC or a provision of the Internal Revenue Code pertaining to
employee benefit plans, any Person that is a member of any group of
organizations within the meaning of Sections 414(b) or (c) of the Internal
Revenue Code or, solely with respect to the applicable provisions of the
Internal Revenue Code, Sections 414(m) or (o) of the Internal Revenue Code, of
which the Borrower or any Subsidiary is a member.

             “ESOP Guaranty”: the guaranty of the 8.52% ESOP Note maturing 2008
in the aggregate unpaid principal amount, as of December 30, 2000, of
$240,600,000.

             “Eurodollar Advance”: a portion of the Revolving Credit Loans
selected by the Borrower to bear interest during a Eurodollar Interest Period
selected by the Borrower at a rate per annum based upon a Eurodollar Rate
determined with reference to such Interest Period, all pursuant to and in
accordance with Section 2.1 or 3.3.

             “Eurodollar Business Day”: any Domestic Business Day, other than a
Domestic Business Day on which banks are not open for dealings in Dollar
deposits in the interbank eurodollar market.

             “Eurodollar Interest Period”: the period commencing on any
Eurodollar Business Day selected by the Borrower in accordance with Section 2.1
or Section 3.3 and ending one, two, three or six months thereafter, as selected
by the Borrower in accordance with either such Sections, subject to the
following:

                           (i) if any Interest Period would otherwise end on a
day which is not a Eurodollar Business Day, such Interest Period shall be
extended to the immediately succeeding Eurodollar Business Day unless the result
of such extension would be to carry the end of such Interest Period into another
calendar month, in which event such Interest Period shall end on the Eurodollar
Business Day immediately preceding such day; and
                           (ii) if any Interest Period shall begin on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), such Interest Period shall end on the last Eurodollar Business Day of
such latter calendar month.

             “Eurodollar Rate”: with respect to each Eurodollar Advance and as
determined by the Administrative Agent, the rate of interest per annum (rounded,
if necessary, to the nearest 1/100 of 1% or, if there is no nearest 1/100 of 1%,
then to the next higher 1/100 of 1%) equal to a fraction, the numerator of which
is the rate per annum quoted by FNB at approximately 11:00 A.M.  (or as soon
thereafter as practicable) two Eurodollar Business Days prior to the first day
of such Interest Period to leading banks in the interbank eurodollar market as
the rate at which FNB is offering Dollar deposits in an amount approximately
equal to its Commitment Percentage of such Eurodollar Advance and having a
period to maturity approximately equal to the Interest Period applicable to such
Eurodollar Advance, and the denominator of which is an amount equal to 1.00
minus the aggregate of the then stated maximum rates during such Interest Period
of all reserve requirements  (including marginal, emergency, supplemental and
special reserves), expressed as a decimal, established by the Board of Governors
of the Federal Reserve System and any other banking authority to which FNB and
other major United States money center banks are subject, in respect of
eurocurrency liabilities.

             “Event of Default”: any of the events specified in Section 9.1,
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition has been satisfied.

             “Existing Bank Indebtedness”:  all Indebtedness under the Existing
Credit Agreement and all accrued and unpaid monetary obligations of the Borrower
under the Existing Credit Agreement.

             “Existing Credit Agreement”: the 364 Day Credit Agreement, dated as
of May 26, 2000, by and among the Borrower, the lenders party thereto, Fleet
National Bank, as syndication agent, Credit Suisse First Boston, as
documentation agent, and The Bank of New York, as administrative agent
thereunder.

             “Expiration Date”: the first date, occurring after the Commitments
shall have terminated or been terminated in accordance herewith, upon which
there shall be no Loans outstanding.

             “Facility Fee”: as defined in Section 3.11(a).

             “Federal Funds Effective Rate”: for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Domestic Business Day, for the next preceding
Domestic Business Day) by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day which is a Domestic Business Day, the average
(rounded, if necessary, to the nearest 1/100 of 1% or, if there is no nearest
1/100 of 1%, then to the next higher 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.

             “Fees”: as defined in Section 3.2.

             “Financial Statements”: as defined in Section 4.13.

             “FNB”: as defined in the preamble.

             “FNB Rate”: a rate of interest per annum equal to the rate of
interest publicly announced in Boston, Massachusetts by FNB from time to time as
its prime commercial lending rate, such rate to be adjusted automatically
(without notice) on the effective date of any change in such publicly announced
rate.
             “GAAP”: generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination, consistently
applied.

             “Governmental Authority”: any foreign, federal, state, municipal or
other government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court or arbitrator.

             “Granting Lender”:  as defined in Section 11.7(f).

             “Highest Lawful Rate”: as to any Lender, the maximum rate of
interest, if any, which at any time or from time to time may be contracted for,
taken, charged or received on the Loans or the Notes or which may be owing to
such Lender pursuant to this Agreement under the laws applicable to such Lender
and this Agreement.

             “Indebtedness”: as to any Person at a particular time, all items of
such Person which constitute, without duplication, (a) indebtedness for borrowed
money or the deferred purchase price of Property (other than trade payables and
accrued expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds,  debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement, (d)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit (excluding for purposes of Sections 8.1 and
8.10 letters of credit obtained in the ordinary course of business by the
Borrower or any Subsidiary) issued for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent such Person shall not
have reimbursed the issuer in respect of the issuer’s payment of such drafts,
(e) that portion of any obligation of such Person, as lessee, which in
accordance with GAAP is required to be capitalized on a balance sheet of such
Person, (f) all indebtedness described in (a) - (e) above secured by any Lien on
any Property owned by such Person even though such Person shall not have assumed
or otherwise become liable for the payment thereof (other than carriers’,
warehousemen’s, mechanics’, repairmen’s or other like non–consensual Liens
arising in the ordinary course of business), and (g) Contingent Obligations in
respect of any indebtedness described in items (a) - (f) above; provided that,
for purposes of this definition, Indebtedness shall not include Intercompany
Debt and obligations in respect of interest rate caps, collars, exchanges, swaps
or other, similar agreements.

             “Indemnified Liabilities”: as defined in Section 11.5.

             “Indemnified Person”:  as defined in Section 11.10.

             “Intercompany Debt”: (i) Indebtedness of the Borrower to one or
more of the Subsidiaries of the Borrower and (ii) demand Indebtedness of one or
more of the Subsidiaries of the Borrower to the Borrower or any one or more of
the other Subsidiaries of the Borrower.

             “Intercompany Disposition”: a Disposition by the Borrower or any of
the Subsidiaries of the Borrower to the Borrower or to any of the other
Subsidiaries of the Borrower.

             “Interest Payment Date”: (i) as to any ABR Advance, the last day of
each March, June, September and December, commencing on the first of such days
to occur after such ABR Advance is made or any Eurodollar Advance is converted
to an ABR Advance, (ii) as to any Eurodollar Advance in respect of which the
Borrower has selected a Eurodollar Interest Period of one, two or three months,
the last day of such Eurodollar Interest Period, (iii) as to any Competitive Bid
Loan in respect of which the Borrower has selected a Competitive Interest Period
of 90 days or less the last day of such Competitive Interest Period and (iv) as
to any Eurodollar Advance or Competitive Bid Loan in respect of which the
Borrower has selected an Interest Period greater than three months or 90 days,
as the case may be, the last day of the third month or the 90th day, as the case
may be, of such Interest Period and the last day of such Interest Period.
             “Interest Period”: a Eurodollar Interest Period or a Competitive
Interest Period, as the case may be.

             “Internal Revenue Code”: the Internal Revenue Code of 1986, as
amended from time to time, or any successor thereto, and the rules and
regulations issued thereunder, as from time to time in effect.

             “Invitation to Bid”: an invitation by the Administrative Agent to
the Lenders to make Competitive Bids in the form of Exhibit G.

             “Lender”: as defined in the preamble.

             “Lien”: any mortgage, pledge, hypothecation, assignment, lien,
deposit arrangement, charge, encumbrance or other security arrangement or
security interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

             “Loan”: a Revolving Credit Loan or a Competitive Bid Loan, as the
case may be.

             “Loan Documents”: this Agreement and, upon the execution and
delivery thereof, the Notes.

             “Loans”: the Revolving Credit Loans and the Competitive Bid Loans.

             “Margin Stock”: any “margin stock”, as said term is defined in
Regulation U of the Board of Governors of the Federal Reserve System, as the
same may be amended or supplemented from time to time.

             “Material Adverse”: with respect to any change or effect, a
material adverse change in, or effect on, as the case may be, (i) the financial
condition, operations, business, or Property of the Borrower and the
Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform its
obligations under the Loan Documents, or (iii) the ability of the Administrative
Agent or any Lender to enforce the Loan Documents.

             “Moody’s”: Moody’s Investors Service, Inc.

             “Multiemployer Plan”: a Pension Plan which is a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.

             “Net Worth”: at any date of determination, the sum of all amounts
which would be included under shareholders’ equity on a Consolidated balance
sheet of the Borrower and the Subsidiaries determined in accordance with GAAP as
at such date.

             “Note”: a Revolving Credit Note or a Competitive Bid Note, as the
case may be.

             “Other Credit Agreement”: the Five Year Credit Agreement, dated as
of May 21, 2001, by and among the Borrower, the lenders party thereto, Credit
Suisse First Boston and First Union National Bank, as co-documentation agents,
and The Bank of New York, as administrative agent, as the same may be amended,
supplemented or otherwise modified from time to time.

             “PBGC”: the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA, or any Governmental Authority
succeeding to the functions thereof.

             “Pension Plan”: at any time, any Employee Benefit Plan (including a
Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Internal Revenue Code, the funding requirements of which are, or at any time
within the six years immediately preceding the time in question, were in whole
or in part, the responsibility of the Borrower, any Subsidiary or an ERISA
Affiliate.

             “Person”: any individual, firm, partnership, limited liability
company, joint venture, corporation, association, business trust, joint stock
company, unincorporated association, trust, Governmental Authority or any other
entity, whether acting in an individual, fiduciary, or other capacity, and for
the purpose of the definition of “ERISA Affiliate”, a trade or business.

             “Pricing Level”:  Pricing Level I, Pricing Level II, Pricing Level
III, Pricing Level IV, Pricing Level V, Pricing Level VI or Pricing Level VII,
as the case may be.

             “Pricing Level I”: any time when the senior unsecured long term
debt rating of the Borrower by (x) S&P is AA- or higher or (y) Moody’s is Aa3 or
higher.
             “Pricing Level II”: any time when (i) the senior unsecured long
term debt rating of the Borrower by (x) S&P is A+ or higher or (y) Moody’s is A1
or higher and (ii) Pricing Level I does not apply.

             “Pricing Level III”: any time when (i) the senior unsecured long
term debt rating of the Borrower by (x) S&P is A or higher or (y) Moody’s is A2
or higher and (ii) neither Pricing Level I nor II applies.

             “Pricing Level IV”:  any time when (i) the senior unsecured long
term debt rating of the Borrower by (x) S&P is A- or higher or (y) Moody’s is A3
or higher and (ii) none of Pricing Level I, II or III applies.

             “Pricing Level V”:  any time when (i) the senior unsecured long
term debt rating of the Borrower by (x) S&P is BBB+ or higher or (y) Moody’s is
Baa1 or higher and (ii) none of Pricing Level I, II, III or IV applies.

             “Pricing Level VI”: any time when (i) the senior unsecured long
term debt rating of the Borrower by (x) S&P is BBB or higher or (y) Moody’s is
Baa2 or higher and (ii) none of Pricing Level I, II, III, IV or V applies.

             “Pricing Level VII”: any time when none of Pricing Level I, II,
III, IV, V or VI applies.

             Notwithstanding each definition of Pricing Level set forth above,
if at any time the senior unsecured long term debt ratings of the Borrower by
S&P and Moody’s differ by more than one equivalent rating level, then the
applicable Pricing Level shall be determined based upon the lower such rating
adjusted upwards to the next higher rating level.

             “Principal Office”: from time to time, the principal office of FNB,
located on the date hereof in Boston, Massachusetts.

             “Prohibited Transaction”: a transaction that is prohibited under
Section 4975 of the Internal Revenue Code or Section 406 of ERISA and not exempt
under Section 4975 of the Internal Revenue Code or Section 408 of ERISA.

             “Property”: in respect of any Person, all types of real, personal
or mixed property and all types of tangible or intangible property owned or
leased by such Person.

             “Regulatory Change”: (a) the introduction or phasing in of any law,
rule or regulation after the date hereof, (b) the issuance or promulgation after
the date hereof of any directive, guideline or request from any central bank or
United States or foreign Governmental Authority (whether or not having the force
of law), or (c) any change after the date hereof in the interpretation of any
existing law, rule, regulation, directive, guideline or request by any central
bank or United States or foreign Governmental Authority charged with the
administration thereof, in each case applicable to the transactions contemplated
by this Agreement.

             “Replaced Lender”:  as defined in Section 3.13.

             “Replacement Lender”:  as defined in Section 3.13.

             “Reportable Event”: with respect to any Pension Plan, (a) any event
set forth in Sections 4043(c) (other than a Reportable Event as to which the 30
day notice requirement is waived by the PBGC under applicable regulations),
4062(e) or 4063(a) of ERISA, or the regulations thereunder, (b) an event
requiring the Borrower, any Subsidiary or any ERISA Affiliate to provide
security to a Pension Plan under Section 401(a)(29) of the Internal Revenue
Code, or (c) the failure to make any payment required by Section 412(m) of the
Internal Revenue Code.

             “Required Lenders”: (a) at any time prior to the Commitment
Termination Date or such earlier date as all of the Commitments shall have
terminated or been terminated in accordance herewith, Lenders having Commitment
Amounts equal to or more than 51% of the Aggregate Commitment Amount, and (b) at
all other times, Lenders holding Notes having an unpaid principal balance equal
to or more than 51% of all Loans outstanding.

             “Restricted Payment”:  with respect to any Person, any of the
following, whether direct or indirect: (a) the declaration or payment by such
Person of any dividend or distribution on any class of Stock of such Person,
other than a dividend payable solely in shares of that class of Stock to the
holders of such class, (b) the declaration or payment by such Person of any
distribution on any other type or class of equity interest or equity investment
in such Person, and (c) any redemption, retirement, purchase or acquisition of,
or sinking fund or other similar payment in respect of, any class of Stock of,
or other type or class of equity interest or equity investment in, such Person.
             “Restrictive Agreement”:  as defined in Section 8.7.

             “Revolving Credit Loans”: as defined in Section 2.1(a).

             “Revolving Credit Note”: as defined in Section 2.1(b).

              “S&P”: Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

             “Solvent”: with respect to any Person on a particular date, the
condition that on such date, (i) the fair value of the Property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will,  incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (iv) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s Property would constitute an unreasonably small amount of
capital.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability after taking
into account probable payments by co-obligors.

             “Special Counsel”: such counsel as the Administrative Agent may
engage from time to time.

             “Subsidiary”: at any time and from time to time, any corporation,
association, partnership, limited liability company, joint venture or other
business entity of which the Borrower and/or any Subsidiary of the Borrower,
directly or indirectly at such time, either (a) in respect of a corporation,
owns or controls more than 50% of the outstanding stock having ordinary voting
power to elect a majority of the board of directors or similar managing body,
irrespective of whether a class or classes shall or might have voting power by
reason of the happening of any contingency, or (b) in respect of an association,
partnership, limited liability company, joint venture or other business entity,
is entitled to share in more than 50% of the profits and losses, however
determined.

             “Tangible Net Worth”: at any date of determination, Net Worth less
all assets of the Borrower and its Subsidiaries included in such Net Worth,
determined on a Consolidated basis at such date, that would be classified as
intangible assets in accordance with GAAP.

             “Termination Event”: with respect to any Pension Plan, (a) a
Reportable Event, (b) the termination of a Pension Plan under Section 4041(c) of
ERISA, or the filing of a notice of intent to terminate a Pension Plan under
Section 4041(c) of ERISA, or the treatment of a Pension Plan amendment as a
termination under Section 4041(e) of ERISA (except an amendment made after such
Pension Plan satisfies the requirement for a standard termination under Section
4041(b) of ERISA), (c) the institution of proceedings by the PBGC to terminate a
Pension Plan under Section 4042 of ERISA, or (d) the appointment of a trustee to
administer any Pension Plan under Section 4042 of ERISA.

             “Total Capitalization”: at any date, the sum of the Borrower’s
Consolidated Indebtedness and shareholders’ equity on such date, determined in
accordance with GAAP.

             “Type”: with respect to any Revolving Credit Loan, the
characteristic of such Loan as an ABR Advance or a Eurodollar Advance, each of
which constitutes a Type of Revolving Credit Loan.

             “Unqualified Amount”: as defined in Section 3.4(c).

             “Upstream Dividends”: as defined in Section 8.7.

             “Utilization Fee”: as defined in Section 3.11(b).

             1.2        Principles of Construction

             (a)         All capitalized terms defined in this Agreement shall
have the meanings given such capitalized terms herein when used in the other
Loan Documents or in any certificate, opinion or other document made or
delivered pursuant hereto or thereto, unless otherwise expressly provided
therein.

             (b)        Unless otherwise expressly provided herein, the word
“fiscal” when used herein shall refer to the relevant fiscal period of the
Borrower.  As used in the Loan Documents and in any certificate, opinion or
other document made or delivered pursuant thereto, accounting terms not defined
in Section 1.1, and accounting terms partly defined in Section 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.
             (c)         The words “hereof”, “herein”, “hereto” and “hereunder”
and similar words when used in each Loan Document shall refer to such Loan
Document as a whole and not to any particular provision of such Loan Document,
and Section, schedule and exhibit references contained therein shall refer to
Sections thereof or schedules or exhibits thereto unless otherwise expressly
provided therein.

             (d)        All references herein to a time of day shall mean the
then applicable time in New York, New York, unless otherwise expressly provided
herein.

             (e)         Section headings have been inserted in the Loan
Documents for convenience only and shall not be construed to be a part thereof. 
Unless the context otherwise requires, words in the singular number include the
plural, and words in the plural include the singular.

             (f)         Whenever in any Loan Document or in any certificate or
other document made or delivered pursuant thereto, the terms thereof require
that a Person sign or execute the same or refer to the same as having been so
signed or executed, such terms shall mean that the same shall be, or was, duly
signed or executed by (i) in respect of any Person that is a corporation, any
duly authorized officer thereof, and (ii) in respect of any other Person (other
than an individual), any analogous counterpart thereof.

             (g)        The words “include” and “including”, when used in each
Loan Document, shall mean that the same shall be included “without limitation”,
unless otherwise specifically provided.

2.          AMOUNT AND TERMS OF LOANS

             2.1        Revolving Credit Loans

                           (a)         Subject to the terms and conditions
hereof, each Lender severally (and not jointly) agrees to make loans under this
Agreement (each a “Revolving Credit Loan” and, collectively with each other
Revolving Credit Loan of such Lender and/or with each Revolving Credit Loan of
each other Lender, the “Revolving Credit Loans”) to the Borrower from time to
time during the Commitment Period, during which period the Borrower may borrow,
prepay and reborrow in accordance with the provisions hereof.  Immediately after
making each Revolving Credit Loan and after giving effect to all Competitive Bid
Loans repaid on the same date, the Aggregate Credit Exposure will not exceed the
Aggregate Commitment Amount.  With respect to each Lender, at the time of the
making of any Revolving Credit Loan, the sum of (I) the principal amount of such
Lender’s Revolving Credit Loan constituting a part of the Revolving Credit Loans
to be made and (II) the aggregate principal balance of all other Revolving
Credit Loans (exclusive of Revolving Credit Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the Revolving Credit
Loans to be made) then outstanding from such Lender will not exceed the
Commitment of such Lender at such time.  During the Commitment Period, the
Borrower may borrow, prepay in whole or in part and reborrow Revolving Credit
Loans under the Commitments, all in accordance with the terms and conditions
hereof.  At the option of the Borrower, indicated in a Borrowing Request,
Revolving Credit Loans may be made as ABR Advances or Eurodollar Advances.

                           (b)        Revolving Credit Loans made by each Lender
shall be evidenced by a promissory note of the Borrower, substantially in the
form of Exhibit B-1 (each, as indorsed or modified from time to time, a
“Revolving Credit Note”), payable to the order of such Lender, dated the
Effective Date, and in the maximum stated principal amount equal to such
Lender’s Commitment Amount and evidencing the obligation of the Borrower to pay
such Commitment Amount, or, if less, the aggregate unpaid principal balance of
the Revolving Credit Loans made by such Lender, with interest thereon as
provided herein.

                           (c)         The aggregate outstanding principal
balance of all Revolving Credit Loans shall be due and payable on the Commitment
Termination Date or on such earlier date upon which all of the Commitments shall
have been voluntarily terminated by the Borrower in accordance with Section 2.6.

             2.2        [Intentionally Omitted]

             2.3        Notice of Borrowing Revolving Credit Loans

                           The Borrower agrees to notify the Administrative
Agent, which notification shall be irrevocable, no later than (a) 10:00 A.M.  on
the proposed Borrowing Date in the case of Revolving Credit Loans to consist of
ABR Advances and (b) 10:00 A.M.  at least two Eurodollar Business Days prior to
the proposed Borrowing Date in the case of Revolving Credit Loans to consist of
Eurodollar Advances.  Each such notice shall specify (i) the aggregate amount
requested to be borrowed under the Commitments, (ii) the proposed Borrowing
Date, (iii) whether a borrowing of Revolving Credit Loans is to be of ABR
Advances or Eurodollar Advances, and the amount of each thereof and (iv) the
Interest Period for such Eurodollar Advances.  Each such notice shall be
promptly confirmed by delivery to the Administrative Agent of a Borrowing
Request.  Each Eurodollar Advance to be made on a Borrowing Date, when
aggregated with all amounts to be Converted to Eurodollar Advances on such date
and having the same Interest Period as such Eurodollar Advance, shall equal no
less than $10,000,000, or an integral multiple of $1,000,000 in excess thereof. 
Each ABR Advance made on each Borrowing Date shall equal no less than $5,000,000
or an integral multiple of $500,000 in excess thereof.  The Administrative Agent
shall promptly notify each Lender (by telephone or otherwise, such notification
to be confirmed by fax or other writing) of each such Borrowing Request. 
Subject to its receipt of each such notice from the Administrative Agent and
subject to the terms and conditions hereof, each Lender shall make immediately
available funds available to the Administrative Agent at the address therefor
set forth in Section 11.2 not later than 1:00 P.M. on each Borrowing Date in an
amount equal to such Lender’s Commitment Percentage of the Revolving Credit
Loans requested by the Borrower on such Borrowing Date.

             2.4        Competitive Bid Loans and Procedure

                           (a)         Subject to the terms and conditions
hereof, the Borrower may request competitive bid loans under this Agreement
(each a “Competitive Bid Loan”) during the Commitment Period.  In order to
request Competitive Bids, the Borrower shall deliver by hand or fax to the
Administrative Agent a duly completed Competitive Bid Request not later than
11:00 A.M., one Domestic Business Day before the proposed Borrowing Date
therefor.  A Competitive Bid Request that does not conform substantially to the
format of Exhibit F may be rejected by the Administrative Agent in the
Administrative Agent’s reasonable discretion, and the Administrative Agent shall
promptly notify the Borrower of such rejection by fax and telephone.  Each
Competitive Bid Request shall specify (x) the proposed Borrowing Date for the
Competitive Bid Loans then being requested (which shall be a Domestic Business
Day) and the aggregate principal amount thereof and (y) the Competitive Interest
Period or Interest Periods (which shall not exceed ten different Interest
Periods in a single Competitive Bid Request), with respect thereto (which may
not end after the Domestic Business Day immediately preceding the Commitment
Termination Date).  Promptly after its receipt of each Competitive Bid Request
that is not rejected as aforesaid, the Administrative Agent shall invite by fax
(in the form of Exhibit G) the Lenders to bid, on the terms and conditions of
this Agreement, to make Competitive Bid Loans pursuant to such Competitive Bid
Request.
                           (b)        Each Lender, in its sole and absolute
discretion, may make one or more Competitive Bids to the Borrower responsive to
a Competitive Bid Request.  Each Competitive Bid by a Lender must be received by
the Administrative Agent not later than 10:00 A.M. on the proposed Borrowing
Date for the relevant Competitive Bid Loan.  Multiple bids will be accepted by
the Administrative Agent.  Bids to make Competitive Bid Loans that do not
conform substantially to the format of Exhibit H may be rejected by the
Administrative Agent after conferring with, and upon the instruction of, the
Borrower, and the Administrative Agent shall notify the Lender making such
nonconforming bid of such rejection as soon as practicable.  Each Competitive
Bid shall be irrevocable and shall specify (x) the principal amount (which (1)
shall be in a minimum principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (2) may equal the entire principal amount
requested by the Borrower) of the Competitive Bid Loan or Competitive Bid Loans
that the Lender is willing to make to the Borrower, (y) the Competitive Bid Rate
or Rates at which the Lender is prepared to make such Competitive Bid Loan or
Competitive Bid Loans, and (z) the Competitive Interest Period with respect to
each such Competitive Bid Loan and the last day thereof.  If any Lender shall
elect not to make a Competitive Bid, such Lender shall so notify the
Administrative Agent by fax not later than 10:00 A.M.  on the proposed Borrowing
Date therefor, provided that the failure by any Lender to give any such notice
shall not obligate such Lender to make any Competitive Bid Loan in connection
with the relevant Competitive Bid Request.

                           (c)         With respect to each Competitive Bid
Request, the Administrative Agent shall (i) notify the Borrower by fax by 11:00
A.M.  on the proposed Borrowing Date with respect thereto of each Competitive
Bid made, the Competitive Bid Rate applicable thereto and the identity of the
Lender that made such Competitive Bid, and (ii) send a list of all Competitive
Bids to the Borrower for its records as soon as practicable after completion of
the bidding process.  Each notice and list sent by the Administrative Agent
pursuant to this Section 2.4(c) shall list the Competitive Bids in ascending
yield order.

                           (d)        The Borrower may in its sole and absolute
discretion, subject only to the provisions of this Section 2.4(d), accept or
reject any Competitive Bid made in accordance with the procedures set forth in
this Section 2.4, and the Borrower shall notify the Administrative Agent by
telephone, confirmed by fax in the form of a Competitive Bid Accept/Reject
Letter, whether and to what extent it has decided to accept or reject any or all
of such Competitive Bids not later than 12:00 Noon on the proposed Borrowing
Date therefor, provided that the failure by the Borrower to give such notice
shall be deemed to be a rejection of all such Competitive Bids.  In connection
with each acceptance of one or more Competitive Bids by the Borrower:

                                        (1)         the Borrower shall not
accept a Competitive Bid made at a particular Competitive Bid Rate if the
Borrower has decided to reject a Competitive Bid made at a lower Competitive Bid
Rate unless the acceptance of such lower Competitive Bid would subject the
Borrower to any requirement to withhold any taxes or deduct any amount from any
amounts payable under the Loan Documents, in which case the Borrower may reject
such lower Competitive Bid,

                                        (2)         the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the principal amount
specified in the Competitive Bid Request therefor,

                                        (3)         if the Borrower shall desire
to accept a Competitive Bid made at a particular Competitive Bid Rate, it must
accept all other Competitive Bids at such Competitive Bid Rate, except for any
such Competitive Bid the acceptance of which would subject the Borrower to any
requirement to withhold any taxes or deduct any amount from any amounts payable
under the Loan Documents, provided that if the acceptance of all such other
Competitive Bids would cause the aggregate amount of all such accepted
Competitive Bids to exceed the amount requested, then such acceptance shall be
made pro rata in accordance with the amount of each such Competitive Bid at such
Competitive Bid Rate,

                                        (4)         except pursuant to clause
(3) above, no Competitive Bid shall be accepted unless the Competitive Bid Loan
with respect thereto shall be in a minimum  principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, and

                                        (5)         no Competitive Bid shall be
accepted and no Competitive Bid Loan shall be made, if immediately after giving
effect thereto, the Aggregate Credit Exposure would exceed the Aggregate
Commitment Amount.
                           (e)         The Administrative Agent shall promptly
fax to each bidding Lender (with a copy to the Borrower) a Competitive Bid
Accept/Reject Letter advising such Lender whether its Competitive Bid has been
accepted (and if accepted, in what amount and at what Competitive Bid Rate), and
each successful bidder so notified will thereupon become bound, subject to the
other applicable conditions hereof, to make the Competitive Bid Loan in respect
of which each of its Competitive Bids has been accepted by making immediately
available funds available to the Administrative Agent at its address set forth
in Section 11.2 not later than 1:00 P.M. on the Borrowing Date for such
Competitive Bid Loan in the amount thereof.

                           (f)         Anything herein to the contrary
notwithstanding, if the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such bid directly to the
Borrower not later than 9:30 A.M.  on the relevant proposed Borrowing Date.

                           (g)        All notices required by this Section shall
be given in accordance with Section 11.2.

                           (h)        The Competitive Bid Loans made by each
Lender shall be evidenced by a promissory note of the Borrower, substantially in
the form of Exhibit B-2 (each, as indorsed or modified from time to time, a
“Competitive Bid Note”), payable to the order of such Lender, dated the
Effective Date, evidencing the obligation of the Borrower to pay the aggregate
unpaid principal balance of all Competitive Bid Loans made by such Lender to the
Borrower, together with interest thereon as provided herein.  Each Competitive
Bid Loan shall be due and payable on the last day of the Interest Period
applicable thereto or on such earlier date upon which the Loans shall become due
and payable hereunder, whether by acceleration or otherwise.

             2.5        Use of Proceeds

                           The Borrower agrees that the proceeds of the Loans
shall be used solely for its general corporate purposes not inconsistent with
the provisions hereof, including as a backup for the Borrower’s commercial paper
and to refinance all outstanding Indebtedness under the Existing Credit
Agreement.  Notwithstanding anything to the contrary contained in any Loan
Document, the Borrower further agrees that no part of the proceeds of any Loan
will be used, directly or indirectly, for a purpose which violates any law, rule
or regulation of any Governmental Authority, including the provisions of
Regulations U or X of the Board of Governors of the Federal Reserve System, as
amended or any provision of this Agreement, including, without limitation, the
provisions of Section 4.9.

             2.6        Termination or Reduction of Commitments

                           (a)         Voluntary Termination or Reductions.  At
the Borrower’s option and upon at least three Domestic Business Days’ prior
irrevocable notice to the Administrative  Agent, the Borrower may (i) terminate
the Commitments at any time or (ii) permanently reduce the Aggregate Commitment
Amount, in part at any time and from time to time, provided that (1) each such
partial reduction shall be in an amount equal to at least $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (2) immediately after
giving effect to each such reduction, (i) the Aggregate Commitment Amount shall
equal or exceed the sum of the aggregate outstanding principal balance of all
Loans, and provided further that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities (such notice to specify the proposed
effective date), in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to such specified effective date)
if such condition is not satisfied and the Borrower shall indemnify the Lenders
in accordance with Section 3.5.

                           (b)        In General.  Each reduction of the
Aggregate Commitment Amount shall be made by reducing each Lender’s Commitment
Amount by a sum equal to such Lender’s Commitment Percentage of the amount of
such reduction.
             2.7        Prepayments of Loans

                           (a)         Voluntary Prepayments.  The Borrower may
prepay Revolving Credit Loans and Competitive Bid Loans, in whole or in part,
without premium or penalty, but subject to Section 3.5 at any time and from time
to time, by notifying the Administrative Agent, which notification shall be
irrevocable, at least two Eurodollar Business Days, in the case of a prepayment
of Eurodollar Advances, two Domestic Business Days, in the case of Competitive
Bid Loans, or one Domestic Business Day, in the case of a prepayment of ABR
Advances, prior to the proposed prepayment date specifying (i) the Loans to be
prepaid, (ii) the amount to be prepaid, and (iii) the date of prepayment.  Upon
receipt of each such notice, the Administrative Agent shall promptly notify each
Lender thereof.  Each such notice given by the Borrower pursuant to this Section
shall be irrevocable, provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments, as
contemplated by Section 2.6, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.6, and the
Borrower shall indemnify the Lenders in accordance with Section 3.5.  Each
partial prepayment under this Section shall be in a minimum amount of $1,000,000
($500,000 in the case of ABR Advances) or an integral multiple of $1,000,000
($100,000 in the case of ABR Advances) in excess thereof.

                           (b)        In General.  Simultaneously with each
prepayment hereunder, the Borrower shall prepay all accrued interest on the
amount prepaid through the date of prepayment and indemnify the Lenders in
accordance with Section 3.5.

3.          PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES

             3.1        Disbursement of the Proceeds of the Loans

                                        The Administrative Agent shall disburse
the proceeds of the Loans at its office specified in Section 11.2 by crediting
or otherwise transferring the funds received from each Lender to such account(s)
as the Borrower shall designate in its applicable Borrowing Request.  Unless the
Administrative Agent shall have received prior notice from a Lender (by
telephone or otherwise, such notice to be confirmed by fax or other writing)
that such Lender will not make available to the Administrative Agent such
Lender’s Commitment Percentage of the Revolving Credit Loans, or the amount of
any Competitive Bid Loan, to be made by it on a Borrowing Date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such Borrowing Date in accordance with this
Section, provided that, in the case of a Revolving Credit Loan, such Lender
received notice thereof from the Administrative Agent in accordance with the
terms hereof, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such Borrowing Date a
corresponding amount.  If and to the extent such Lender shall not have so made
such amount available to the Administrative Agent, such Lender and the Borrower
severally agree to pay to the Administrative Agent, forthwith on demand, such
corresponding amount (to the extent not previously paid by the other), together
with interest thereon for each day from the date such amount is made available
to the Borrower until the date such amount is paid to the Administrative Agent,
at a rate per annum equal to, in the case of the Borrower, the applicable
interest rate set forth in Section 3.4(a) and, in the case of such Lender, the
Federal Funds Effective Rate from the date such payment is due until the third
day after such date and, thereafter, at the Federal Funds Effective Rate plus
2%.  Any such payment by the Borrower shall be without prejudice to its rights
against such Lender.  If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Loan as
part of such Loans for purposes of this Agreement, which Loan shall be deemed to
have been made by such Lender on the Borrowing Date applicable to such Loans.
             3.2        Payments

                           (a)         Each borrowing of Revolving Credit Loans
by the Borrower from the Lenders, any Conversion of Revolving Credit Loans from
one Type to another, and any reduction in the Commitments shall be made pro rata
according to the Commitment Percentage of each Lender.  Each payment, including
each prepayment, of principal and interest on the Loans and of the Facility Fee
and the Utilization Fee (collectively, together with all of the other fees to be
paid to the Administrative Agent and the Lenders in connection with the Loan
Documents, the “Fees”), and of all of the other amounts to be paid to the
Administrative Agent and the Lenders in connection with the Loan Documents shall
be made by the Borrower to the Administrative Agent at its office specified in
Section 11.2 in funds immediately available in Boston, Massachusetts by 3:00
P.M. on the due date for such payment.  The failure of the Borrower to make any
such payment by such time shall not constitute a default hereunder, provided
that such payment is made on such due date, but any such payment made after 3:00
P.M.  on such due date shall be deemed to have been made on the next Domestic
Business Day or Eurodollar Business Day, as the case may be, for the purpose of
calculating interest on amounts outstanding on the Loans.  If the Borrower has
not made any such payment prior to 3:00 P.M., the Borrower hereby authorizes the
Administrative Agent to deduct the amount of any such payment from such
account(s) as the Borrower may from time to time designate in writing to the
Administrative Agent, upon which the Administrative Agent shall apply the amount
of such deduction to such payment.  Promptly upon receipt thereof by the
Administrative Agent, each payment of principal and interest on the:  (i)
Revolving Credit  Loans shall be remitted by the Administrative Agent in like
funds as received to each Lender (a) first, pro rata according to the amount of
interest which is then due and payable to the Lenders, and (b) second, pro rata 
according to the amount of principal which is then due and payable to the
Lenders and (ii) Competitive Bid Loans shall be remitted by the Administrative
Agent in like funds as received to each applicable Lender.  Each payment of the
Fees payable to the Lenders shall be promptly transmitted by the Administrative
Agent in like funds as received to each Lender pro rata according to such
Lender’s Commitment Amount or, if the Commitments shall have terminated or been
terminated, according to the outstanding principal amount of such Lender’s
Revolving Credit Loans.

                           (b)        If any payment hereunder or under the
Loans shall be due and payable on a day which is not a Domestic Business Day or
Eurodollar Business Day, as the case may be, the due date thereof (except as
otherwise provided in the definition of Eurodollar Interest Period or
Competitive Interest Period) shall be extended to the next Domestic Business Day
or Eurodollar Business Day, as the case may be, and (except with respect to
payments in respect of the Facility Fee and the Utilization Fee) interest shall
be payable at the applicable rate specified herein during such extension.
             3.3        Conversions; Other Matters

                           (a)         The Borrower may elect at any time and
from time to time to Convert one or more Eurodollar Advances to an ABR Advance
by giving the Administrative Agent at least one Domestic Business Day’s prior
irrevocable notice of such election, specifying the amount to be so Converted. 
In addition, the Borrower may elect at any time and from time to time to Convert
an ABR Advance to any one or more new Eurodollar Advances or to Convert any one
or more existing Eurodollar Advances to any one or more new Eurodollar Advances
by giving the Administrative Agent at least two Eurodollar Business Days’ prior
irrevocable notice, in the case of a Conversion to Eurodollar Advances, of such
election, specifying the amount to be so Converted and the initial Interest
Period relating thereto, provided that any Conversion of an ABR Advance to
Eurodollar Advances shall only be made on a Eurodollar Business Day.  The
Administrative Agent shall promptly provide the Lenders with notice of each such
election.  ABR Advances and Eurodollar Advances may be Converted pursuant to
this Section in whole or in part, provided that the amount to be Converted to
each Eurodollar Advance, when aggregated with any Eurodollar Advance to be made
on such date in accordance with Section 2.1 and having the same Interest Period
as such first Eurodollar Advance, shall equal no less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof.

                           (b)        Notwithstanding anything in this Agreement
to the contrary, upon the occurrence and during the continuance of a Default or
an Event of Default, the Borrower shall have no right to elect to Convert any
existing ABR Advance to a new Eurodollar Advance or to Convert any existing
Eurodollar Advance to a new Eurodollar Advance.  In such event, such ABR Advance
shall be automatically continued as an ABR Advance or such Eurodollar Advance
shall be automatically Converted to an ABR Advance on the last day of the
Interest Period applicable to such Eurodollar Advance.  The foregoing shall not
affect any other rights or remedies that the Administrative Agent or any Lender
may have under this Agreement or any other Loan Document.

                           (c)         Each Conversion shall be effected by each
Lender by applying the proceeds of each new ABR Advance or Eurodollar Advance,
as the case may be, to the existing Advance (or portion thereof) being Converted
(it being understood that such Conversion shall not constitute a borrowing for
purposes of Sections 4, 5 or 6).

                           (d)        Notwithstanding any other provision of any
Loan Document:

                           (i) if the Borrower shall have failed to elect a
Eurodollar Advance under Section 2.3 or this Section 3.3, as the case may be, in
connection with any borrowing of new Revolving Credit Loans or expiration of an
Interest Period with respect to any existing Eurodollar Advance, the amount of
the Revolving Credit Loans subject to such borrowing or such existing Eurodollar
Advance shall thereafter be an ABR Advance until such time, if any, as the
Borrower shall elect a new Eurodollar Advance pursuant to this Section 3.3,

                           (ii) the Borrower shall not be permitted to select a
Eurodollar Advance the Interest Period in respect of which ends later than the
Commitment Termination Date or such earlier date upon which all of the
Commitments shall have been voluntarily terminated by the Borrower in accordance
with Section 2.6, and

                           (iii) the Borrower shall not be permitted to have
more than 10 Eurodollar Advances and Competitive Bid Loans, in the aggregate,
outstanding at any one time, it being understood and agreed that each borrowing
of Eurodollar Advances or Competitive Bid Loans pursuant to a single Borrowing
Request or Competitive Bid Request, as the case may be, shall constitute the
making of one Eurodollar Advance or Competitive Bid Loan for the purpose of
calculating such limitation.

             3.4        Interest Rates and Payment Dates

                           (a)         Prior to Maturity.  Except as otherwise
provided in Sections 3.4(b) and 3.4(c), the Loans shall bear interest on the
unpaid principal balance thereof at the applicable interest rate or rates per
annum set forth below:

LOANS   RATE       Revolving Credit Loans
constituting ABR Advances   Alternate Base Rate applicable thereto plus the
Applicable Margin.       Revolving Credit Loans
constituting Eurodollar
Advances   Eurodollar Rate applicable
thereto plus the Applicable Margin.       Competitive Bid
Loans   Fixed rate of interest applicable thereto
accepted by the Borrower pursuant to
Section 2.4(d).

                           (b)        After Maturity, Late Payment Rate.  After
maturity, whether by acceleration, notice of intention to prepay or otherwise,
the outstanding principal balance of the Loans shall bear interest at the
Alternate Base Rate plus 2% per annum until paid (whether before or after the
entry of any judgment thereon).  Any payment of principal, interest or any Fees
not paid on the date when due and payable shall bear interest at the Alternate
Base Rate plus 2% per annum from the due date thereof until the date such
payment is made (whether before or after the entry of any judgment thereon).

                           (c)         Highest Lawful Rate.  Notwithstanding
anything to the contrary contained in this Agreement, at no time shall the
interest rate payable to any Lender on any of its Loans, together with the Fees
and all other amounts payable hereunder to such Lender to the extent the same
constitute or are deemed to constitute interest, exceed the Highest Lawful
Rate.  If in respect of any period during the term of this Agreement, any amount
paid to any Lender hereunder, to the extent the same shall (but for the
provisions of this Section 3.4) constitute or be deemed to constitute interest,
would exceed the maximum amount of interest permitted by the Highest Lawful Rate
during such period (such amount being hereinafter referred to as an “Unqualified
Amount”), then (i) such Unqualified Amount shall be applied or shall be deemed
to have been applied as a prepayment of the Loans of such Lender, and (ii) if,
in any subsequent period during the term of this Agreement, all amounts payable
hereunder to such Lender in respect of such period which constitute or shall be
deemed to constitute interest shall be less than the maximum amount of interest
permitted by the Highest Lawful Rate during such period, then the Borrower shall
pay to such Lender in respect of such period an amount (each a “Compensatory
Interest Payment”) equal to the lesser of (x) a sum which, when added to all
such amounts, would equal the maximum amount of interest permitted by the
Highest Lawful Rate during such period, and (y) an amount equal to the aggregate
sum of all Unqualified Amounts less all other Compensatory Interest Payments.

                           (d)        General.  Interest shall be payable in
arrears on each Interest Payment Date, on the Commitment Termination Date and,
to the extent provided in Section 2.7(b), upon each prepayment of the Loans. 
Any change in the interest rate on the Loans resulting from an increase or a
decrease in the Alternate Base Rate or any reserve requirement shall become
effective as of the opening of business on the day on which such change shall
become effective.  The Administrative Agent shall, as soon as practicable,
notify the Borrower and the Lenders of the effective date and the amount of each
change in the FNB Rate, but any failure to so notify shall not in any manner
affect the obligation of the Borrower to pay interest on the Loans in the
amounts and on the dates set forth herein.  Each determination by the
Administrative Agent of the Alternate Base Rate, the Eurodollar Rate and the
Competitive Rate pursuant to this Agreement shall be conclusive and binding on
the Borrower absent manifest error.  The Borrower acknowledges that to the
extent interest payable on the Loans is based on the Alternate Base Rate, such
rate is only one of the bases for computing interest on loans made by the
Lenders, and by basing interest payable on ABR Advances on the Alternate Base
Rate, the Lenders have not committed to charge, and the Borrower has not in any
way bargained for, interest based on a lower or the lowest rate at which the
Lenders may now or in the future make extensions of credit to other Persons. 
All interest (other than interest calculated with reference to the FNB Rate)
shall be calculated on the basis of a 360–day year for the actual number of days
elapsed, and all interest determined with reference to the FNB Rate shall be
calculated on the basis of a 365/366-day year for the actual number of days
elapsed.
             3.5        Indemnification for Loss

                           Notwithstanding anything contained herein to the
contrary, if: (i) the Borrower shall fail to borrow a Eurodollar Advance or if
the Borrower shall fail to Convert a  Eurodollar Advance after it shall have
given notice to do so in which it shall have requested a Eurodollar Advance
pursuant to Section 2.3 or 3.3, as the case may be, (ii) the Borrower shall fail
to borrow a Competitive Bid Loan after it shall have accepted any offer with
respect thereto in accordance with Section 2.4, (iii) a Eurodollar Advance or
Competitive Bid Loan shall be terminated for any reason prior to the last day of
the Interest Period applicable thereto, (iv) any repayment or prepayment of the
principal amount of a Eurodollar Advance or Competitive Bid Loan is made for any
reason on a date which is prior to the last day of the Interest Period
applicable thereto, or (v) the Borrower shall have revoked a notice of
prepayment or notice of termination of the Commitments that was conditioned upon
the effectiveness of other credit facilities pursuant to Section 2.6 or 2.7, the
Borrower agrees to indemnify each Lender against, and to pay on demand directly
to such Lender the amount (calculated by such Lender using any method chosen by
such Lender which is customarily used by such Lender for such purpose) equal to
any loss or expense suffered by such Lender as a result of such failure to
borrow or Convert, or such termination, repayment, prepayment or revocation,
including any loss, cost or expense suffered by such Lender in liquidating or
employing deposits acquired to fund or maintain the funding of such Eurodollar
Advance or Competitive Bid Loan, as the case may be, or redeploying funds
prepaid or repaid, in amounts which correspond to such Eurodollar Advance or
Competitive Bid Loan, as the case may be, and any reasonable internal processing
charge customarily charged by such Lender in connection therewith.

             3.6        Reimbursement for Costs, Etc.

                           If at any time or from time to time there shall occur
a Regulatory Change and any Lender shall have reasonably determined that such
Regulatory Change (i) shall have had or will thereafter have the effect of
reducing (A) the rate of return on such Lender’s capital or the capital of any
Person directly or indirectly owning or controlling such Lender (each a “Control
Person”), or (B) the asset value (for capital purposes) to such Lender or such
Control Person, as applicable, of the Loans, or any participation therein, in
any case to a level below that which such Lender or such Control Person could
have achieved or would thereafter be able to achieve but for such Regulatory
Change (after taking into account such Lender’s or such Control Person’s
policies regarding capital), (ii) will impose, modify or deem applicable any
reserve, asset, special deposit or special assessment requirements on deposits
obtained in the interbank eurodollar market in connection with the Loan
Documents (excluding, with respect to any Eurodollar Advance, any such
requirement which is included in the determination of the rate applicable
thereto), (iii) will subject such Lender or such Control Person, as applicable,
to any tax (documentary, stamp or otherwise) with respect to this Agreement or
any Note, or (iv) will change the basis of taxation of payments to such Lender
or such Control Person, as applicable, of principal, interest or fees payable
under the Loan Documents (except, in the case of clauses (iii) and (iv) above,
for any tax or changes in the rate of tax on such Lender’s or such Control
Person’s net income) then, in each such case, within ten days after demand by
such Lender, the Borrower shall pay to such Lender or such Control Person, as
the case may be, such additional amount or amounts as shall be sufficient to
compensate such Lender or such Control Person, as the case may be, for any such
reduction, reserve or other requirement, tax, loss, cost or expense (excluding
general administrative and overhead costs) (collectively, “Costs”) attributable
to such Lender’s or such Control Person’s compliance during the term hereof with
such Regulatory Change.  Each Lender may make multiple requests for compensation
under this Section.

                           Notwithstanding the foregoing, the Borrower will not
be required to compensate any Lender for any Costs under this Section 3.6
arising prior to 45 days preceding the date of demand, unless the applicable
Regulatory Change giving rise to such Costs is imposed retroactively.  In the
case of retroactivity, such notice shall be provided to the Borrower not later
than 45 days from the date that such Lender learned of such Regulatory Change. 
The Borrower’s obligation to compensate such Lender shall be contingent upon the
provision of such timely notice (but any failure by such Lender to provide such
timely notice shall not affect the Borrower’s obligations with respect to (i)
Costs incurred from the date as of which such Regulatory Change became effective
to the date that is 45 days after the date such Lender reasonably should have
learned of such Regulatory Change and (ii) Costs incurred following the
provision of such notice).
             3.7        Illegality of Funding

                           Notwithstanding any other provision hereof, if any
Lender shall reasonably determine that any law, regulation, treaty or directive,
or any change therein or in the interpretation or application thereof, shall
make it unlawful for such Lender to make or maintain any Eurodollar Advance as
contemplated by this Agreement, such Lender shall promptly notify the Borrower
and the Administrative Agent thereof, and (a) the commitment of such Lender to
make such Eurodollar Advances or Convert ABR Advances to such Eurodollar
Advances shall forthwith be suspended, (b) such Lender shall fund its portion of
each requested Eurodollar Advance as an ABR Advance and (c) such Lender’s Loans
then outstanding as such Eurodollar Advances, if any, shall be Converted
automatically to an ABR Advance on the last day of the then current Interest
Period applicable thereto or at such earlier time as may be required.  If the
commitment of any Lender with respect to Eurodollar Advances is suspended
pursuant to this Section and such Lender shall have obtained actual knowledge
that it is once again legal for such Lender to make or maintain Eurodollar
Advances, such Lender shall promptly notify the Administrative Agent and the
Borrower thereof and, upon receipt of such notice by each of the Administrative
Agent and the Borrower, such Lender’s commitment to make or maintain Eurodollar
Advances shall be reinstated.  If the commitment of any Lender with respect to
Eurodollar Advances is suspended pursuant to this Section, such suspension shall
not otherwise affect such Lender’s Commitment.

             3.8        Option to Fund; Substituted Interest Rate

                           (a)         Each Lender has indicated that, if the
Borrower requests a Eurodollar Advance or a Competitive Bid Loan, such Lender
may wish to purchase one or more deposits in order to fund or maintain its
funding of its Commitment Percentage of such Eurodollar Advance or its
Competitive Bid Loan during the Interest Period with respect thereto; it being
understood that the provisions of this Agreement relating to such funding are
included only for the purpose of determining the rate of interest to be paid in
respect of such Eurodollar Advance or Competitive Bid Loan and any amounts owing
under Sections 3.5 and 3.6.  Each Lender shall be entitled to fund and maintain
its funding of all or any part of each Eurodollar Advance and Competitive Bid
Loan in any manner it sees fit, but all such determinations hereunder shall be
made as if such Lender had actually funded and maintained its Commitment
Percentage of each Eurodollar Advance or its Competitive Bid Loan, as the case
may be, during the applicable Interest Period through the purchase of deposits
in an amount equal to the amount of its Commitment Percentage of such Eurodollar
Advance or the amount of such Competitive Bid Loan, as the case may be, and 
having a maturity corresponding to such Interest Period.  Each Lender may fund
its Loans from or for the account of any branch or office of such Lender as such
Lender may choose from time to time, subject to Section 3.10.

                           (b)        In the event that (i) the Administrative
Agent shall have determined in good faith (which determination shall be
conclusive and binding upon the Borrower) that by reason of circumstances
affecting the interbank eurodollar market either adequate and reasonable means
do not exist for ascertaining the Eurodollar Rate applicable pursuant to Section
2.3 or Section 3.3, or (ii) the Required Lenders shall have notified the
Administrative Agent that they have in good faith determined (which
determination shall be conclusive and binding on the Borrower) that the
applicable Eurodollar Rate will not adequately and fairly reflect the cost to
such Lenders of maintaining or funding loans bearing interest based on such
Eurodollar Rate with respect to any portion of the Loans that the Borrower has
requested be made as Eurodollar Advances or any Eurodollar Advance that will
result from the requested conversion of any portion of the Loans into Eurodollar
Advances (each, an “Affected Advance”), the Administrative Agent shall promptly
notify the Borrower and the Lenders (by telephone or otherwise, to be promptly
confirmed in writing) of such determination on or, to the extent practicable,
prior to the requested Borrowing Date or conversion date for such Affected
Advances.  If the Administrative Agent shall give such notice, (A) any Affected
Advances shall be made as ABR Advances (or, subject to the terms and conditions
hereof, Competitive Bid Loans), (B) the Loans (or any portion thereof) that were
to have been Converted to Affected Advances shall be Converted to or continued
as ABR Advances (or, subject to the terms and conditions hereof, Competitive Bid
Loans), and (C) any outstanding Affected Advances shall be Converted, on the
last day of the then current Interest Period with respect thereto, to ABR
Advances (or, subject to the terms and conditions hereof, Competitive Bid
Loans).  Until any notice under clauses (i) or (ii), as the case may be, of this
Section 3.8(b) has been withdrawn by the Administrative Agent (by notice to the
Borrower) promptly upon either (x) the Administrative Agent having determined
that such circumstances affecting the relevant market no longer exist and that
adequate and reasonable means do exist for determining the Eurodollar Rate
pursuant to Section 2.3 or Section 3.3, or (y) the Administrative Agent having
been notified by such Required Lenders that circumstances no longer render the
Loans (or any portion thereof) Affected Advances, no further Eurodollar Advances
shall be required to be made by the Lenders nor shall the Borrower have the
right to Convert all or any portion of the Loans to Eurodollar Advances.

             3.9        Certificates of Payment and Reimbursement

                           Each Lender agrees, in connection with any request by
it for payment or reimbursement pursuant to Section 3.5 or 3.6, to provide the
Borrower with a certificate, signed by an officer of such Lender, setting forth
a description in reasonable detail of any such payment or reimbursement.  Each
determination by each Lender of such payment or reimbursement shall be
conclusive absent manifest error.
             3.10      Taxes; Net Payments

                           (a)         All payments made by the Borrower under
the Loan Documents shall be made free and clear of, and without reduction for or
on account of, any taxes required by law to be withheld from any amounts payable
under the Loan Documents.  In  the event that the Borrower is prohibited by law
from making such payments free of deductions or withholdings, then the Borrower
shall pay such additional amounts to the Administrative Agent, for the benefit
of the Lenders, as may be necessary in order that the actual amounts received by
the Lenders in respect of interest and any other amounts payable under the Loan
Documents after deduction or withholding (and after payment of any additional
taxes or other charges due as a consequence of the payment of such additional
amounts) shall equal the amount that would have been received if such deduction
or withholding were not required.  In the event that any such deduction or
withholding can be reduced or nullified as a result of the application of any
relevant double taxation convention, the Lenders and the Administrative Agent
will, at the expense of the Borrower, cooperate with the Borrower in making
application to the relevant taxing authorities seeking to obtain such reduction
or nullification, provided that the Lenders and the Administrative Agent shall
have no obligation to (i) engage in any litigation, hearing or proceeding with
respect thereto or (ii) disclose any tax return or other confidential
information.  If the Borrower shall make any payment under this Section or shall
make any deduction or withholding from amounts paid under any Loan Document, the
Borrower shall forthwith forward to the Administrative Agent original or
certified copies of official receipts or other evidence acceptable to the
Administrative Agent establishing each such payment, deduction or withholding,
as the case may be, and the Administrative Agent in turn shall distribute copies
thereof to each Lender.  If any payment to any Lender under any Loan Document is
or becomes subject to any withholding, such Lender shall (unless otherwise
required by a Governmental Authority or as a result of any law, rule,
regulation, order or similar directive applicable to such Lender) designate a
different office or branch to which such payment is to be made from that
initially selected thereby, if such designation would avoid such withholding and
would not be otherwise disadvantageous to such Lender in any respect.  In the
event that any Lender determines that it received a refund or credit for taxes
paid by the Borrower under this Section, such Lender shall promptly notify the
Administrative Agent and the Borrower of such fact and shall remit to the
Borrower the amount of such refund or credit applicable to the payments made by
the Borrower in respect of such Lender under this Section.

                           (b)        So long as it is lawfully able to do so,
each Lender not incorporated under the laws of the United States or any State
thereof shall deliver to the Borrower such certificates, documents, or other
evidence as the Borrower may reasonably require from time to time as are
necessary to establish that such Lender is not subject to withholding under
Section 1441, 1442 or 3406 of the Internal Revenue Code or as may be necessary
to establish, under any law imposing upon the Borrower, hereafter, an obligation
to withhold any portion of the payments made by the Borrower under the Loan
Documents, that payments to the Administrative Agent on behalf of such Lender
are not subject to withholding.  Notwithstanding any provision herein to the
contrary, the Borrower shall have no obligation to pay to any Lender any amount
which the Borrower is liable to withhold due to the failure of such Lender to
file any statement of exemption required by the Internal Revenue Code.

             3.11      Fees

                           (a)         Facility Fee.  The Borrower agrees to pay
to the Administrative Agent for the pro rata account of each Lender a fee (the
“Facility Fee”) during the period commencing on the Effective Date and ending on
the Expiration Date, payable quarterly in arrears on the last day of each March,
June, September and December of each year, commencing on the last day of the
calendar quarter in which the Effective Date shall have occurred, and on the
Expiration Date, at a rate per annum equal to the Applicable Margin of (a) prior
to the Commitment Termination Date or such earlier date upon which all of the
Commitments shall have been voluntarily terminated by the Borrower in accordance
with Section 2.6, the Commitment Amount of such Lender (whether used or unused),
and (b) thereafter, the outstanding principal balance of all Revolving Credit
Loans of such Lender.  Notwithstanding anything to the contrary contained in
this Section, on and after the Commitment Termination Date, the Facility Fee
shall be payable upon demand.  In addition, upon each reduction of the Aggregate
Commitment Amount, the Borrower shall pay the Facility Fee accrued on the amount
of such reduction through the date of such reduction.  The Facility Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.

                           (b)        Utilization Fee.  The Borrower agrees to
pay to the Administrative Agent for the pro rata account of each Lender a fee
(the “Utilization Fee”) for each day during the period commencing on the
Effective Date and ending on the Expiration Date (or, if later, the date when
the Committed Credit Exposure of such Lender is $0) that the sum of the
Aggregate Credit Exposure plus the Aggregate Credit Exposure (as defined in the
Other Credit Agreement) on such date exceeds 50% of the sum of the Aggregate
Commitment Amount plus the Aggregate Commitment Amount (as defined in the Other
Credit Agreement) on such date, payable on each Interest Payment Date (other
than an Interest Payment Date applicable solely to Competitive Bid Loans), at a
rate per annum equal to the Applicable Margin of the Committed Credit Exposure
of such Lender on such date.  Notwithstanding anything to the contrary contained
in this Section, on and after the Commitment Termination Date, the Utilization
Fee shall be payable upon demand.  The Utilization Fee shall be computed on the
basis of a 360-day year for the actual number of days elapsed.

             3.12      [Intentionally Omitted]

             3.13      Replacement of Lender

If the Borrower is obligated to pay to any Lender any amount under Section 3.6
or 3.10, the Borrower shall have the right within 90 days thereafter, in
accordance with the requirements of Section 11.7(c), if no Default or Event of
Default shall exist, to replace such Lender (the “Replaced Lender”) with one or
more other assignees (each a “Replacement Lender”), provided that (i) at the
time of any replacement pursuant to this Section, the Replacement Lender shall
enter into one or more Assignment and Acceptance Agreements pursuant to Section
11.7(c) (with the Assignment Fee payable pursuant to said Section 11.7(c) to be
paid by the Replacement Lender) pursuant to which the Replacement Lender shall
acquire the Commitment and the outstanding Loans of the Replaced Lender and, in
connection therewith, shall pay the following: (a) to the Replaced Lender, an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender and (B) an
amount equal to all accrued, but unpaid, fees owing to the Replaced Lender and
(b) to the Administrative Agent an amount equal to all amounts owed by such
Replaced Lender to the Administrative Agent under this Agreement, including,
without limitation, an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, a corresponding
amount of which was made available by the Administrative Agent to the Borrower
pursuant to Section 3.1 and which has not been repaid to the Administrative
Agent by such Replaced Lender or the Borrower, and (ii) all obligations of the
Borrower owing to the Replaced Lender (other than those specifically described
in clause (i) above in respect of which the assignment purchase price has been,
or is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement.  Upon the execution of the respective
Assignment and Acceptance Agreements and the payment of amounts referred to in
clauses (i) and (ii) of this Section 3.13, the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement that are intended to survive the termination of the Commitments.

4.          REPRESENTATIONS AND WARRANTIES

             In order to induce the Administrative Agent and the Lenders to
enter into this Agreement and the Lenders to make the Loans, the Borrower hereby
makes the following representations and warranties to the Administrative Agent
and the Lenders:

             4.1        Existence and Power

             Each of the Borrower and the Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation (except, in the case of the Subsidiaries, where the
failure to be in such good standing could not reasonably be expected to have a
Material Adverse effect), has all requisite corporate power and authority to own
its Property and to carry on its business as now conducted, and is qualified to
do business as a foreign corporation and is in good standing in each
jurisdiction in which it owns or leases real Property or in which the nature of
its business requires it to be so qualified (except those jurisdictions where
the failure to be so qualified or to be in good standing could not reasonably be
expected to have a Material Adverse effect).
             4.2        Authority

                           The Borrower has full corporate power and authority
to enter into, execute, deliver and perform the terms of the Loan Documents, all
of which have been duly authorized by all proper and necessary corporate action
and are not in contravention of any applicable law or the terms of its
Certificate of Incorporation and By–Laws.  No consent or approval of, or other
action by, shareholders of the Borrower, any Governmental Authority, or any
other Person (which has not already been obtained) is required to authorize in
respect of the Borrower, or is required in connection with the execution,
delivery, and performance by the Borrower of the Loan Documents or is required
as a condition to the enforceability of the Loan Documents against the Borrower.

             4.3        Binding Agreement

                           The Loan Documents constitute the valid and legally
binding obligations of the Borrower, enforceable in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles relating
to the availability of specific performance as a remedy.

             4.4        Litigation

                           There are no actions, suits, arbitration proceedings
or claims (whether purportedly on behalf of the Borrower, any Subsidiary or
otherwise) pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Subsidiary or any of their respective Properties, or maintained
by the Borrower or any Subsidiary, at law or in equity, before any Governmental
Authority which could reasonably be expected to have a Material Adverse effect. 
There are no proceedings pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary (a) which call into question
the validity or enforceability of any Loan Document, or otherwise seek to
invalidate, any Loan Document, or (b) which might, individually or in the
aggregate, materially and adversely affect any of the transactions contemplated
by any Loan Document.

             4.5        No Conflicting Agreements

                           (a)         Neither the Borrower nor any Subsidiary
is in default under any agreement to which it is a party or by which it or any
of its Property is bound the effect of which could reasonably be expected to
have a Material Adverse effect.  No notice to, or filing with, any Governmental
Authority is required for the due execution, delivery and performance by the
Borrower of the Loan Documents.

                           (b)        No provision of any existing material
mortgage, material indenture, material contract or material agreement or of any
existing statute, rule, regulation, judgment, decree or order binding on the
Borrower or any Subsidiary or affecting the Property of the Borrower or any
Subsidiary conflicts with, or requires any consent which has not already been
obtained under, or would in any way prevent the execution, delivery or
performance by the Borrower of the terms of, any Loan Document.  The execution,
delivery or performance by the Borrower of the terms of each Loan Document will
not constitute a default under, or result in the creation or imposition of, or
obligation to create, any Lien upon the Property of the Borrower or any
Subsidiary pursuant to the terms of any such mortgage, indenture, contract or
agreement.
             4.6        Taxes

                           The Borrower and each Subsidiary has filed or caused
to be filed all tax returns, and has paid, or has made adequate provision for
the payment of, all taxes shown to be due and payable on said returns or in any
assessments made against them, the failure of which to file or pay could
reasonably be expected to have a Material Adverse effect, and no tax Liens
(other than Liens permitted under Section 8.2) have been filed against the
Borrower or any Subsidiary and no claims are being asserted with respect to such
taxes which are required by GAAP to be reflected in the Financial Statements and
are not so reflected, except for taxes which have been assessed but which are
not yet due and payable.  The charges, accruals and reserves on the books of the
Borrower and each Subsidiary with respect to all federal, state, local and other
taxes are considered by the management of the Borrower to be adequate, and the
Borrower knows of no unpaid assessment which (a) could reasonably be expected to
have a Material Adverse effect, or (b) is or might be due and payable against it
or any Subsidiary or any Property of the Borrower or any Subsidiary, except such
thereof as are being contested in good faith and by appropriate proceedings
diligently conducted, and for which adequate reserves have been set aside in
accordance with GAAP or which have been assessed but are not yet due and
payable.

             4.7        Compliance with Applicable Laws; Filings

                           Neither the Borrower nor any Subsidiary is in default
with respect to any judgment, order, writ, injunction, decree or decision of any
Governmental Authority which default could reasonably be expected to have a
Material Adverse effect.  The Borrower and each Subsidiary is complying with all
applicable statutes, rules and regulations of all Governmental Authorities, a
violation of which could reasonably be expected to have a Material Adverse
effect.  The Borrower and each Subsidiary has filed or caused to be filed with
all Governmental Authorities all reports, applications, documents, instruments
and information required to be filed pursuant to all applicable laws, rules,
regulations and requests which, if not so filed, could reasonably be expected to
have a Material Adverse effect.

             4.8        Governmental Regulations

                           Neither the Borrower nor any Subsidiary nor any
corporation controlling the Borrower or any Subsidiary or under common control
with the Borrower or any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, or is subject to any statute or
regulation which regulates the incurrence of Indebtedness.

             4.9        Federal Reserve Regulations; Use of Proceeds

                           The Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System, as amended.  No part of
the proceeds of the Loans has been or will be used, directly or indirectly, for
a purpose which violates any law, rule or regulation of any Governmental
Authority, including, without limitation, the provisions of Regulations T, U or
X of the Board of Governors of the Federal Reserve System, as amended.  Anything
in this Agreement to the contrary notwithstanding, no Lender shall be obligated
to extend credit to or on behalf of the Borrower in violation of any limitation
or prohibition provided by any applicable law, regulation or statute, including
said Regulation U.  Following application of the proceeds of each Loan, not more
than 25% (or such greater or lesser percentage as is provided in the exclusions
from the definition of “Indirectly Secured” contained in said Regulation U as in
effect at the time of the making of such Loan) of the value of the assets of the
Borrower and the Subsidiaries on a Consolidated basis that are subject to
Section 8.2 will be Margin Stock.
             4.10      No Misrepresentation

                           No representation or warranty contained in any Loan
Document and no certificate or written report furnished by the Borrower to the
Administrative Agent or any Lender contains or will contain, as of its date, a
misstatement of material fact, or omits or will omit to state, as of its date, a
material fact required to be stated in order to make the statements therein
contained not misleading in the light of the circumstances under which made.

             4.11      Plans

                           Each Employee Benefit Plan of the Borrower, each
Subsidiary and each ERISA Affiliate is in compliance with ERISA and the Internal
Revenue Code, where applicable, except where the failure to so comply would not
be material.  The Borrower, each Subsidiary and each ERISA Affiliate have
complied with the material requirements of Section 515 of ERISA with respect to
each Pension Plan which is a Multiemployer Plan, except where the failure to so
comply would not be material.  The Borrower, each Subsidiary and each ERISA
Affiliate has, as of the date hereof, made all contributions or payments to or
under each such Pension Plan required by law or the terms of such Pension Plan
or any contract or agreement.  No liability to the PBGC has been, or is
reasonably expected by the Borrower, any Subsidiary or any ERISA Affiliate to
be, incurred by the Borrower, any Subsidiary or any ERISA Affiliate.  Liability,
as referred to in this Section 4.11, includes any joint and several liability,
but excludes any current or, to the extent it represents future liability in the
ordinary course, any future liability for premiums under Section 4007 of ERISA. 
Each Employee Benefit Plan which is a group health plan within the meaning of
Section 5000(b)(1) of the Internal Revenue Code is in material compliance with
the continuation of health care coverage requirements of Section 4980B of the
Internal Revenue Code and with the portability, nondiscrimination and other
requirements of Sections 9801, 9802, 9803, 9811 and 9812 of the Internal Revenue
Code.

             4.12      Environmental Matters

                           Neither the Borrower nor any Subsidiary (a) has
received written notice or otherwise learned of any claim, demand, action,
event, condition, report or investigation indicating or concerning any potential
or actual liability which individually or in the aggregate could reasonably be
expected to have a Material Adverse effect, arising in connection with (i) any
non–compliance with or violation of the requirements of any applicable federal,
state or local environmental health or safety statute or regulation, or (ii) the
release or threatened release of any toxic or hazardous waste, substance or
constituent, or other substance into the environment, (b) to the best knowledge
of the Borrower, has any threatened or actual liability in connection with the
release or threatened release of any toxic or hazardous waste, substance or
constituent, or other substance into the environment which individually or in
the aggregate could reasonably be expected to have a Material Adverse effect,
(c) has received notice of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release or threatened release of
any toxic or hazardous waste, substance or constituent or other substance into
the environment for which the Borrower or any Subsidiary is or would be liable,
which liability would reasonably be expected to have a Material Adverse effect,
or (d) has received notice that the Borrower or any Subsidiary is or may be
liable to any Person under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C.  Section 9601 et seq., or
any analogous state law, which liability would reasonably be expected to have a
Material Adverse effect.  The Borrower and each Subsidiary is in compliance with
the financial responsibility requirements of federal and state environmental
laws to the extent applicable, including those contained in 40 C.F.R., parts 264
and 265, subpart H, and any analogous state law, except in those cases in which
the failure so to comply would not reasonably be expected to have a Material
Adverse effect.
             4.13      Financial Statements

                           The Borrower has heretofore delivered to the Lenders
through the Administrative Agent copies of (i) the audited Consolidated Balance
Sheet of the Borrower and its Subsidiaries as of December 30, 2000, and the
related Consolidated Statements of Operations, Shareholders’ Equity and Cash
Flows for the fiscal year then ended, and (ii) the unaudited Consolidated
Balance Sheet of the Borrower and its Subsidiaries as of March 31, 2001, and the
related Consolidated Statements of Operations, Shareholders’ Equity and Cash
Flows for the fiscal quarter then ended.  The financial statements referred to
in (i) and (ii) immediately above, including all related notes and schedules,
are herein referred to collectively as the “Financial Statements”.  The
Financial Statements fairly present the Consolidated financial condition and
results of the operations of the Borrower and the Subsidiaries as of the dates
and for the periods indicated therein and, except as noted therein, have been
prepared in conformity with GAAP as then in effect.  Neither the Borrower nor
any of the Subsidiaries has any obligation or liability of any kind (whether
fixed, accrued, contingent, unmatured or otherwise) which, in accordance with
GAAP as then in effect, should have been disclosed in the Financial Statements
and was not.  During the period from December 30, 2000 to and  including the
Effective Date there has been no Material Adverse change, including as a result
of any change in law, in the consolidated financial condition, operations,
business or Property of the Borrower and the Subsidiaries taken as a whole.

5.          CONDITIONS OF LENDING - FIRST LOANS ON THE FIRST BORROWING DATE

             In addition to the requirements set forth in Section 6, the
obligation of each Lender on the first Borrowing Date to make one or more
Revolving Credit Loans and any Lender to make a Competitive Bid Loan are subject
to the fulfillment of the following conditions precedent prior to or
simultaneously with the Effective Date:

             5.1        Evidence of Corporate Action

                           The Administrative Agent shall have received a
certificate, dated the Effective Date, of the Secretary or an Assistant
Secretary of the Borrower (i) attaching a true and complete copy of the
resolutions of its Board of Directors and of all documents evidencing all other
necessary corporate action (in form and substance reasonably satisfactory to the
Administrative Agent) taken by the Borrower to authorize the Loan Documents and
the transactions contemplated thereby, (ii) attaching a true and complete copy
of its Certificate of Incorporation and By–Laws, (iii) setting forth the
incumbency of the officer or officers of the Borrower who may sign the Loan
Documents and any other certificates, requests, notices or other documents now
or in the future required thereunder, and (iv) attaching a certificate of good
standing of the Secretary of State of the State of Delaware.

             5.2        Notes

                           The Borrower shall have delivered to the
Administrative Agent (for delivery to the Lenders) the Notes, executed by the
Borrower.
             5.3        Existing Bank Indebtedness

                           All Existing Bank Indebtedness shall have been paid
in full, the commitments under the Existing Credit Agreement shall have been
terminated and the Administrative Agent shall have received satisfactory
evidence of the foregoing.

             5.4        Opinion of Counsel to the Borrower

                           The Administrative Agent shall have received an
opinion of Zenon Lankowsky, counsel to the Borrower, dated the Effective Date,
and in the form of Exhibit D.

6.          CONDITIONS OF LENDING - ALL LOANS

             The obligation of each Lender on any Borrowing Date to make each
Revolving Credit Loan and any Lender to make a Competitive Bid Loan are subject
to the fulfillment of the following conditions precedent:

             6.1        Compliance

                           On each Borrowing Date, and after giving effect to
the Loans to be made on such Borrowing Date, (a) there shall exist no Default or
Event of Default, and (b) the representations and warranties contained in this
Agreement shall be true and correct with the same effect as though such
representations and warranties had been made on such Borrowing Date, except
those which are expressly specified to be made as of an earlier date.

             6.2        Requests

                           The Administrative Agent shall have received a
Borrowing Request from the Borrower.

             6.3        Loan Closings

                           All documents required by the provisions of this
Agreement to have been executed or delivered by the Borrower to the
Administrative Agent or any Lender on or before the applicable Borrowing Date
shall have been so executed or delivered on or before such Borrowing Date.

7.          AFFIRMATIVE COVENANTS

             The Borrower covenants and agrees that on and after the Effective
Date and until the later to occur of (a) the Commitment Termination Date and (b)
the payment in full of the Loans, the Fees and all other sums payable under the
Loan Documents, the Borrower will:

             7.1        Legal Existence

                           Except as may otherwise be permitted by Sections 8.3
and 8.4, maintain, and cause each Subsidiary to maintain, its corporate
existence in good standing in the jurisdiction of its incorporation or formation
and in each other jurisdiction in which the failure so to do could reasonably be
expected to have a Material Adverse effect, except that the corporate existence
of Subsidiaries operating closing or discontinued operations may be terminated.

             7.2        Taxes

                           Pay and discharge when due, and cause each Subsidiary
so to do, all taxes, assessments, governmental charges, license fees and levies
upon or with respect to the Borrower and such Subsidiary, and upon the income,
profits and Property thereof unless, and only to the extent, that either (i)(a)
such taxes, assessments, governmental charges, license fees and levies shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Borrower or such Subsidiary, and (b) such reserve or other appropriate
provision as shall be required by GAAP shall have been made therefor, or (ii)
the failure to pay or discharge such taxes, assessments, governmental charges,
license fees and levies could not reasonably be expected to have a Material
Adverse effect.

             7.3        Insurance

                           Keep, and cause each Subsidiary to keep, insurance
with responsible insurance companies in such amounts and against such risks as
is usually carried by  the Borrower or such Subsidiary.

             7.4        Performance of Obligations

                           Pay and discharge promptly when due, and cause each
Subsidiary so to do, all lawful Indebtedness, obligations and claims for labor,
materials and supplies or otherwise which, if unpaid, could reasonably be
expected to (a) have a Material Adverse effect, or (b) become a Lien on the
Property of the Borrower or any Subsidiary, except those Liens permitted under
Section 8.2, provided that neither the Borrower nor such Subsidiary shall be
required to pay or discharge or cause to be paid or discharged any such
Indebtedness, obligation or claim so long as (i) the validity thereof shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Borrower or such Subsidiary, and (ii) such reserve or other appropriate
provision as shall be required by GAAP shall have been made therefor.

             7.5        Condition of Property

                           Except for ordinary wear and tear, at all times,
maintain, protect and keep in good repair, working order and condition, all
material Property necessary for the operation of its business (other than
Property which is replaced with similar Property) as then being operated, and
cause each Subsidiary so to do.
             7.6        Observance of Legal Requirements

                           Observe and comply in all material respects, and
cause each Subsidiary so to do, with all laws, ordinances, orders, judgments,
rules, regulations, certifications, franchises, permits, licenses, directions
and requirements of all Governmental Authorities, which now or at any time
hereafter may be applicable to it or to such Subsidiary, a violation of which
could reasonably be expected to have a Material Adverse effect.

             7.7        Financial Statements and Other Information

                           Maintain, and cause each Subsidiary to maintain, a
standard system of accounting in accordance with GAAP, and furnish to each
Lender:

                           (a)         As soon as available and, in any event,
within 120 days after the close of each fiscal year, a copy of (x) the
Borrower’s 10-K in respect of such fiscal year, and (y) (i) the Borrower’s
Consolidated Balance Sheet as of the end of such fiscal year, and (ii) the
related Consolidated Statements of Operations, Shareholders’ Equity and Cash
Flows, as of and through the end of such fiscal year, setting forth in each case
in comparative form the corresponding figures in respect of the previous fiscal
year, all in reasonable detail, and accompanied by a report of the Borrower’s
auditors, which report shall state that (A) such auditors audited such financial
statements, (B) such audit was made in accordance with generally accepted
auditing standards in effect at the time and provides a reasonable basis for
such opinion, and (C) said financial statements have been prepared in accordance
with GAAP;

                           (b)        As soon as available, and in any event
within 60 days after the end of each of the first three fiscal quarters of each
fiscal year, a copy of (x) the Borrower’s 10–Q in respect of such fiscal
quarter, and (y) (i) the Borrower’s Consolidated Balance Sheet as of the end of
such quarter and (ii) the related Consolidated Statements of Operations,
Shareholders’ Equity and Cash Flows for (A) such quarter and (B) the period from
the beginning of the then current fiscal year to the end of such quarter, in
each case in comparable form with the prior fiscal year, all in reasonable
detail and prepared in accordance with GAAP (without footnotes and subject to
year–end adjustments);

                           (c)         Simultaneously with the delivery of the
financial statements required by clauses (a) and (b) above, a certificate of the
chief financial officer or treasurer of the Borrower certifying that no Default
or Event of Default shall have occurred or be continuing or, if so, specifying
in such certificate all such Defaults and Events of Default, and setting forth
computations in reasonable detail demonstrating compliance with Sections 8.1 and
8.10.

                           (d)        Prompt notice upon the Borrower becoming
aware of any change in a Pricing Level;

                           (e)         Promptly upon becoming available, copies
of all regular or periodic reports (including current reports on Form 8-K) which
the Borrower or any Subsidiary may now or hereafter be required to file with or
deliver to the Securities and Exchange Commission, or any other Governmental
Authority succeeding to the functions thereof, and copies of all material news
releases sent to all stockholders;            
                           (f)         Prompt written notice of: (i) any
citation, summons, subpoena, order to show cause or other order naming the
Borrower or any Subsidiary a party to any proceeding before any Governmental
Authority which could reasonably be expected to have a Material Adverse effect,
and include with such notice a copy of such citation, summons, subpoena, order
to show cause or other order, (ii) any lapse or other termination of any
license, permit, franchise or other authorization issued to the Borrower or any
Subsidiary by any Governmental Authority, (iii) any refusal by any Governmental
Authority to renew or extend any license, permit, franchise or other
authorization, and (iv) any dispute between the Borrower or any Subsidiary and
any Governmental Authority, which lapse, termination, refusal or dispute,
referred to in clause (ii), (iii) or (iv) above, could reasonably be expected to
have a Material Adverse effect;

                           (g)        Prompt written notice of the occurrence of
(i) each Default, (ii) each Event of Default and (iii) each Material Adverse
change;

                           (h)        Promptly upon receipt thereof, copies of
any audit reports delivered in connection with the statements referred to in
Section 7.7(a); and

                           (i)          From time to time, such other
information regarding the financial position or business of the Borrower and the
Subsidiaries as the Administrative Agent, at the request of any Lender, may
reasonably request.

             7.8        Records

                           Upon reasonable notice and during normal business
hours, permit representatives of the Administrative Agent and each Lender to
visit the offices of the Borrower and each Subsidiary, to examine the books and
records (other than tax returns and work papers related to tax returns) thereof
and auditors’ reports relating thereto, to discuss the affairs of the Borrower
and each Subsidiary with the respective officers thereof, and to meet and
discuss the affairs of the Borrower and each Subsidiary with the Borrower’s
auditors.

             7.9        Authorizations

                           Maintain and cause each Subsidiary to maintain, in
full force and effect, all copyrights, patents, trademarks, trade names,
franchises, licenses, permits, applications, reports, and other authorizations
and rights, which, if not so maintained, would individually or in the aggregate
have a Material Adverse effect.

8.          NEGATIVE COVENANTS

             The Borrower covenants and agrees that on and after the Effective
Date and until the later to occur of (a) the Commitment Termination Date and (b)
the payment in full of the Loans, the Fees and all other sums which are payable
under the Loan Documents, the Borrower will not:

             8.1        Subsidiary Indebtedness

                           Permit the Indebtedness of all Subsidiaries
(excluding the ESOP Guaranty) to exceed (on a combined basis) 10% of Tangible
Net Worth.      
             8.2        Liens

                           Create, incur, assume or suffer to exist any Lien
against or on any Property now owned or hereafter acquired by the Borrower or
any of the Subsidiaries, or permit any of the Subsidiaries so to do, except any
one or more of the following types of Liens: (a) Liens in connection with
workers’ compensation, unemployment insurance or other social security
obligations (which phrase shall not be construed to refer to ERISA or the
minimum funding obligations under Section 412 of the Code), (b) Liens to secure
the performance of bids, tenders, letters of credit, contracts (other than
contracts for the payment of Indebtedness), leases, statutory obligations,
surety, customs, appeal, performance and payment bonds and other obligations of
like nature, in each such case arising in the ordinary course of business, (c)
mechanics’, workmen’s, carriers’, warehousemen’s, materialmen’s, landlords’ or
other like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith and by
appropriate proceedings diligently conducted, (d) Liens for taxes, assessments,
fees or governmental charges the payment of which is not required by Section
7.2, (e) easements, rights of way, restrictions, leases of Property to others,
easements for installations of public utilities, title imperfections and
restrictions, zoning ordinances and other similar encumbrances affecting
Property which in the aggregate do not materially impair its use for the
operation of the business of the Borrower or such Subsidiary, (f) Liens on
Property of the Subsidiaries under capital leases and Liens on Property of the
Subsidiaries acquired (whether as a result of purchase, capital lease, merger or
other acquisition) and either existing on such Property when acquired, or
created contemporaneously with or within 12 months of such acquisition to secure
the payment or financing of the purchase price of such Property (including the
construction, development, substantial repair, alteration or improvement
thereof), and any renewals thereof,  provided that such Liens attach only to the
Property so purchased or acquired (including any such construction, development,
substantial repair, alteration or improvement thereof) and provided further that
the Indebtedness secured by such Liens is permitted by Section 8.1, (g)
statutory Liens in favor of lessors arising in connection with Property leased
to the Borrower or any of the Subsidiaries, (h) Liens of attachments, judgments
or awards against the Borrower or any of the Subsidiaries with respect to which
an appeal or proceeding for review shall be pending or a stay of execution or
bond shall have been  obtained, or which are otherwise being contested in good
faith and by appropriate proceedings diligently conducted, and in respect of
which adequate reserves shall have been established in accordance with GAAP on
the books of the Borrower or such Subsidiary, (i) Liens securing Indebtedness of
a Subsidiary to the Borrower or another Subsidiary, (j) Liens (other than Liens
permitted by any of the foregoing clauses) arising in the ordinary course of its
business which do not secure Indebtedness and do not, in the aggregate,
materially detract from the value of the business of the Borrower and its
Subsidiaries, taken as a whole, and (k) additional Liens securing Indebtedness
of the Borrower and the Subsidiaries in an aggregate outstanding Consolidated
principal amount not exceeding 10% of Tangible Net Worth.

             8.3        Dispositions

                           Make any Disposition, or permit any of its
Subsidiaries so to do, of all or substantially all of the assets of the Borrower
and the Subsidiaries on a Consolidated basis.
             8.4        Merger or Consolidation, Etc.

                           The Borrower will not consolidate with, be acquired
by, or merge into or with any Person unless (x) immediately after giving effect
thereto no Default or Event of Default shall or would exist and (y) either (i)
the Borrower or (ii) a corporation organized and existing under the laws of one
of the States of the United States of America shall be the survivor of such
consolidation or merger, provided that if the Borrower is not the survivor, the
corporation which is the survivor shall expressly assume, pursuant to an
instrument executed and delivered to the Administrative Agent, and in form and
substance satisfactory to the Administrative Agent, all obligations of the
Borrower under the Loan Documents and the Administrative Agent shall have
received such documents, opinions and certificates as it shall have reasonable
requested in connection therewith.

             8.5        Acquisitions

                           Make any Acquisition, or permit any of the
Subsidiaries so to do, except any one or more of the following: (a) Intercompany
Dispositions permitted by Section 8.3 and (b) Acquisitions by the Borrower or
any of the Subsidiaries, provided that immediately before and after giving
effect to each such Acquisition no Default or Event of Default shall or would
exist.

             8.6        Restricted Payments

                          Make any Restricted Payment or permit any of the
Subsidiaries so to do, except any one or more of the following Restricted
Payments: (a) any direct or indirect Subsidiary may make dividends or other
distributions to the Borrower or to any other direct or indirect Subsidiary, and
(b) the Borrower may make Restricted Payments provided that, in the case of this
clause (b), immediately before and after giving effect thereto, no Event of
Default shall or would exist.  Nothing in this Section 8.6 shall prohibit or
restrict the declaration or payment of dividends in respect of the Series One
ESOP Convertible Preferred Stock of the Borrower.

             8.7        Limitation on Upstream Dividends by Subsidiaries

                           Permit or cause any of the Subsidiaries to enter into
or agree, or otherwise be or become subject, to any agreement, contract or other
arrangement (other than this Agreement) with any Person (each a “Restrictive
Agreement”) pursuant to the terms of which (a) such Subsidiary is or would be
prohibited from declaring or paying any cash dividends on any class of its stock
owned directly or indirectly by the Borrower or any of the other Subsidiaries or
from making any other distribution on account of any class of any such stock
(herein referred to as “Upstream Dividends”), or (b) the declaration or payment
of Upstream Dividends by a Subsidiary to the Borrower or another Subsidiary, on
an annual or cumulative basis, is or would be otherwise limited or restricted
(“Dividend Restrictions”).  Notwithstanding the foregoing, nothing in this
Section 8.7 shall prohibit:

                           (i)          Dividend Restrictions set forth in any
Restrictive Agreement in effect on the date hereof and any extensions,
refinancings, renewals or replacements thereof; provided that the Dividend
Restrictions in any such extensions, refinancings, renewals or replacements are
no less favorable in any material respect to the Lenders than those Dividend
Restrictions that are then in effect and that are being extended, refinanced,
renewed or replaced;      
                           (ii)         Dividend Restrictions existing with
respect to any Person acquired by the Borrower or any Subsidiary and existing at
the time of such acquisition, which Dividend Restrictions are not applicable to
any Person or the property or assets of any Person other than such Person or its
property or assets acquired, and any extensions, refinancings, renewals or
replacements of any of the foregoing; provided that the Dividend Restrictions in
any such extensions, refinancings, renewals or replacements are no less
favorable in any material respect to the Lenders than those Dividend
Restrictions that are then in effect and that are being extended, refinanced,
renewed or replaced; or

                           (iii)        Dividend Restrictions consisting of
customary net worth, leverage and other financial covenants, customary covenants
regarding the merger of or sale of assets of a Subsidiary, customary
restrictions on transactions with affiliates, and customary subordination
provisions governing Indebtedness owed to the Borrower or any Subsidiary
contained in, or required by, any agreement governing Indebtedness owed to the
Borrower or any Subsidiary contained in, or required by, any agreement governing
Indebtedness incurred by a Subsidiary in accordance with Section 8.1.

             8.8        Limitation on Negative Pledges

                           Enter into any agreement, other than (i) this
Agreement, (ii) the Other Credit Agreement, (iii) any other credit agreement
that is substantially similar to this Agreement, and (iv) purchase money
mortgages or capital leases permitted by this Agreement (in which cases, any
prohibition or limitation shall only be effective against the assets financed
thereby), or permit any Subsidiary so to do, which prohibits or limits the
ability of the Borrower or such Subsidiary to create, incur, assume or suffer to
exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired.

             8.9        Ratio of Consolidated Indebtedness to Total
Capitalization

                           Permit its ratio of Consolidated Indebtedness to
Total Capitalization at the end of any fiscal quarter to exceed 0.6:1.0.

9.          DEFAULT

             9.1        Events of Default

                           The following shall each constitute an “Event of
Default” hereunder:

                           (a)         The failure of the Borrower to make any
payment of principal on any Loan when due and payable; or

                           (b)        The failure of the Borrower to make any
payment of interest on any Loan or of any Fee on any date when due and payable
and such default shall continue unremedied for a period of 5 Domestic Business
Days after the same shall be due and payable; or

                           (c)         The failure of the Borrower to observe or
perform any covenant or agreement contained in Sections 2.5 and 7.1 or in
Section 8; or
                           (d)        The failure of the Borrower to observe or
perform any other covenant or agreement contained in this Agreement, and such
failure shall have continued unremedied for a period of 30 days after the
Borrower shall have become aware of such failure; or

                           (e)         [Intentionally Omitted]

                           (f)         Any representation or warranty of the
Borrower (or of any of its officers on its behalf) made in any Loan Document, or
made in any certificate, report, opinion (other than an opinion of counsel) or
other document delivered on or after the date hereof shall in any such case
prove to have been incorrect or misleading (whether because of misstatement or
omission) in any material respect when made; or

                           (g)        (i)  Obligations in an aggregate
Consolidated amount in excess of $25,000,000 of the Borrower (other than its
obligations hereunder and under the Notes) and the Subsidiaries, whether as
principal, guarantor, surety or other obligor, for the payment of any
Indebtedness or any net liability under interest rate swap, collar, exchange or
cap agreements, (A) shall become or shall be declared to be due and payable
prior to the expressed maturity thereof, or (B) shall not be paid when due or
within any grace period for the payment thereof, or (ii) any holder of any such
obligations shall have the right to declare the Indebtedness evidenced thereby
due and payable prior to its stated maturity; or

                           (h)        The Borrower or any Subsidiary shall (i)
suspend or discontinue its business (except for store closings in the ordinary
course of business and except in connection with a permitted Disposition under
Section 8.3 and as may otherwise be expressly permitted herein), or (ii) make an
assignment for the benefit of creditors, or (iii) generally not be paying its
debts as such debts become due, or (iv) admit in writing its inability to  pay
its debts as they become due, or (v) file a voluntary petition in bankruptcy, or
(vi) become insolvent (however such insolvency shall be evidenced), or (vii)
file any petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment of debt, liquidation or dissolution or similar relief
under any present or future statute, law or regulation of any jurisdiction
(including under any law applicable to insurance companies), or (viii) petition
or apply to any tribunal, or any other Governmental Authority, for any receiver,
custodian or any trustee for any substantial part of its Property, or (ix) be
the subject of any proceeding specified in clause (vii) or (viii) filed against
it which remains undismissed for a period of 60 consecutive days, or (x) file
any answer admitting or not contesting the material allegations of any such
petition filed against it, or of any order, judgment or decree approving such
petition in any such proceeding, or (xi) seek, approve, consent to, or acquiesce
in any such proceeding, or in the appointment of any trustee, receiver,
custodian, liquidator, or fiscal agent for it, or any substantial part of its
Property, or an order is entered appointing any such trustee, receiver,
custodian, liquidator or fiscal agent and such order remains unstayed and in
effect for 60 consecutive days, or (xii) take any formal action for the purpose
of effecting any of the foregoing (except as may otherwise be expressly
permitted herein); or         
                           (i)          An order for relief is entered under the
United States bankruptcy laws or any other decree or order is entered by a court
or other Governmental Authority having jurisdiction and continues unstayed and
in effect for a period of 60 consecutive days (i) adjudging the Borrower or any
Subsidiary bankrupt or insolvent, or (ii) approving as properly filed a petition
seeking reorganization, liquidation, arrangement, adjustment or composition of,
or in respect of the Borrower or any Subsidiary under the United States
bankruptcy laws or any other applicable Federal or state law, or (iii)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Borrower or any Subsidiary or of
substantially all of the Property of any thereof, or (iv) ordering the winding
up or liquidation of the affairs of the Borrower or any Subsidiary; or

                           (j)          Judgments or decrees in an aggregate
Consolidated amount in excess of $25,000,000 against the Borrower and the
Subsidiaries shall remain unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of 60 days; or

                           (k)         After the Effective Date a Change of
Control shall occur; or

                           (l)          (i)  Any Termination Event shall occur
(x) with respect to any Pension Plan (other than a Multiemployer Plan) or (y)
with respect to any other retirement plan subject to Section 302 of ERISA or
Section 412 of the Internal Revenue Code, which plan, during the five year
period prior to such Termination Event, was the responsibility in whole or in
part of the Borrower, any Subsidiary or any ERISA Affiliate, provided that this
clause (y) shall only apply if, in connection with such Termination Event, it is
reasonably likely that liability under Section 4069 of ERISA in an aggregate
Consolidated amount in excess of $25,000,000 will be imposed upon the Borrower,
any Subsidiary or any ERISA Affiliate; (ii) any Accumulated Funding Deficiency,
whether or not waived, in an aggregate Consolidated amount in excess of
$25,000,000 shall exist with respect to any Pension Plan (other than that
portion of a Multiemployer Plan’s Accumulated Funding Deficiency to the extent
such Accumulated Funding Deficiency is attributable to employers other than
Borrower, any Subsidiary or any ERISA Affiliate); (iii) any Person shall engage
in any Prohibited Transaction involving any Employee Benefit Plan; (iv) the
Borrower, any Subsidiary or any ERISA Affiliate shall fail to pay when due an 
amount which is payable by it to the PBGC or to a Pension Plan (including a
Multiemployer Plan) under Title IV of ERISA; (v) the imposition of any tax under
Section 4980(B)(a) of the Internal Revenue Code; or (vi) the assessment of a
civil penalty with respect to any Employee Benefit Plan under Section 502(c) of
ERISA; in each case, to the extent such event or condition would have a Material
Adverse effect.

             9.2        Remedies

                           (a)         Upon the occurrence of an Event of
Default or at any time thereafter during the continuance of an Event of Default,
the Administrative Agent, at the written request of the Required Lenders, shall
notify the Borrower that the Commitments have been terminated and/or that all of
the Loans and the Notes and all accrued and unpaid interest on any thereof and
all other amounts owing under the Loan Documents have been declared immediately
due and payable, provided that upon the occurrence of an Event of Default under
Section 9.1(h) or (i) with respect to the Borrower, the Commitments shall
automatically terminate and all of the Loans and the Notes and all accrued and
unpaid interest on any thereof and all other amounts owing under the Loan
Documents shall become immediately due and payable without declaration or notice
to the Borrower.  To the fullest extent not prohibited by law, except for the
notice provided for in the preceding sentence, the Borrower expressly waives any
presentment, demand, protest, notice of protest or other notice of any kind in
connection with the Loan Documents and its obligations thereunder.  To the
fullest extent not prohibited by law, the Borrower further expressly waives and
covenants not to assert any appraisement, valuation, stay, extension, redemption
or similar law, now or at any time hereafter in force which might delay, prevent
or otherwise impede the performance or enforcement of the Loan Documents.

                           (b)        In the event that the Commitments shall
have been terminated or all of the Loans and the Notes shall have been declared
due and payable pursuant to the provisions of this Section, the Administrative
Agent and the Lenders agree, among themselves, that any funds received from or
on behalf of the Borrower under any Loan Document by any Lender (except funds
received by any Lender as a result of a purchase pursuant to the provisions of
Section 11.9) shall be remitted to the Administrative Agent, and shall be
applied by the Administrative Agent in payment of the Loans, and the other
obligations of the Borrower under the Loan Documents in the following manner and
order: (1) first, to reimburse the Administrative Agent and the Lenders, in that
order, for any expenses due from the Borrower pursuant to the provisions of
Section 11.5, (2) second, to the payment of the Fees, (3) third, to the payment
of any expenses or amounts (other than the principal of and interest on the
Loans and the Notes) payable by the Borrower to the Administrative Agent or any
of the Lenders under the Loan Documents, (4) fourth, to the payment, pro rata
according to the outstanding principal balance of the Loans, of interest due on
the Loans, (5) fifth, to the payment, pro rata according to the outstanding
principal balance of the Loans, of the aggregate outstanding principal balance
of the Loans, and (6) sixth, any remaining funds shall be paid to whosoever
shall be entitled thereto or as a court of competent jurisdiction shall direct.

                           (c)         In the event that the Loans and the Notes
shall have been declared due and payable pursuant to the provisions of this
Section 9.2, the Administrative Agent upon the written request of the Required
Lenders, shall proceed to enforce the rights of the holders of the Notes by suit
in equity, action at law and/or other appropriate proceedings, whether for
payment or the specific performance of any covenant or agreement  contained in
the Loan Documents.  In the event that the Administrative Agent shall fail or
refuse so to proceed, each Lender shall be entitled to take such action as the
Required Lenders shall deem appropriate to enforce its rights under the Loan
Documents.

10.        AGENT

             10.1      Appointment

                           Each Lender hereby irrevocably designates and
appoints FNB as the Administrative Agent of such Lender under the Loan Documents
and each Lender irrevocably authorizes the Administrative Agent to take such
action on its behalf under the provisions of the Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary contained in the Loan Documents, the Administrative
Agent shall not have any duties or responsibilities except those expressly set
forth in the Loan Documents, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into the Loan Documents or otherwise exist against the
Administrative Agent.

             10.2      Delegation of Duties

                           The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents or attorneys–in–fact and
shall be entitled to rely upon the advice of counsel concerning all matters
pertaining to such duties, and shall not be liable for any action taken or
omitted to be taken in good faith upon the advice of such counsel.

             10.3      Exculpatory Provisions

                           None of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys–in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by the
Administrative Agent or such Person under or in connection with the Loan
Documents (except the Administrative Agent for its own gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any party
contained in the Loan Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, the Loan Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any of
the Loan Documents or for any failure of the Borrower or any other Person to
perform its obligations thereunder.  The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire into the observance or
performance of any of the covenants or agreements contained in, or conditions
of, the Loan Documents, or to inspect the Property, books or records of the
Borrower or any Subsidiary.  The Administrative Agent shall not be under any
liability or responsibility to the Borrower or any other Person as a consequence
of any failure or delay in performance, or any breach, by any Lender of any of
its obligations under any of the Loan Documents.  The Lenders acknowledge that
the Administrative Agent shall not be under any duty to take any discretionary
action permitted under the Loan Documents unless the Administrative Agent shall
be requested in writing to do so by the Required Lenders.

             10.4      Reliance by Administrative Agent

                           The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, resolution, notice,
request, consent, certificate, affidavit, opinion, letter, cablegram, telegram,
fax, telex or teletype message, statement, order or other document or
conversation reasonably believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may treat each Lender, or the Person designated in the last
notice filed under Section 11.7, as the holder of all of the interests of such
Lender in its Loans and Notes until written notice of transfer, signed by such
Lender (or the Person designated in the last notice filed with the
Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent and all requirements of Section
11.7 have been satisfied.  The Administrative Agent shall not be under any duty
to examine or pass upon the validity, effectiveness or genuineness of the Loan
Documents or any instrument, document or communication furnished pursuant
thereto or in connection therewith, and the Administrative Agent shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action not expressly required under the Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under the Loan Documents in accordance
with a request of the Required Lenders or, if required by Section 11.1, all
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Borrower, all the Lenders and all future
holders of the Notes.

             10.5      Notice of Default

                           The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent shall have received written notice thereof from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating such notice is a “Notice of Default.” In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall promptly give notice thereof to the Lenders.  The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders, provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action or give such
directions, or refrain from taking such action or giving such directions, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.
             10.6      Non–Reliance

                           Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in–fact or Affiliates  has made any representations or warranties to
such Lender and that no act by the Administrative Agent hereafter, including any
review of the affairs of the Borrower or the Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that such Lender
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own evaluation of and investigation into the business,
operations, Property, financial and other condition and creditworthiness of the
Borrower and the Subsidiaries and has made its own decision to enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, evaluations and decisions in taking or not taking
action under the Loan Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, Property, financial
and other condition and creditworthiness of the Borrower and the Subsidiaries. 
Each Lender acknowledges that a copy of this Agreement and all exhibits and
schedules hereto have been made available to it and its individual counsel for
review, and each Lender acknowledges that it is satisfied with the form and
substance thereof.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
Property, financial and other condition or creditworthiness of the Borrower or
the Subsidiaries which may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys–in–fact or
Affiliates.

             10.7      Indemnification

                           Each Lender agrees to indemnify the Administrative
Agent in its capacity as such (to the extent not promptly reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), pro rata
according to (i) at any time when no Loans are outstanding, its Commitment
Percentage, or if no Commitments then exist, its Commitment Percentage on the
last day on which Commitments did exist, and (ii) at any time when Loans are
outstanding (x) if the Commitments then exist, its Commitment Percentage or (y)
if the Commitments have been terminated or otherwise no longer exist, the
percentage equal to the fraction (A) the numerator of which is such Lender’s
share of the Aggregate Credit Exposure and (B) the denominator of which is the
Aggregate Credit Exposure, from and against any and all liabilities,
obligations, claims, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind whatsoever, including any amounts
paid to the Lenders by or for the account of the Borrower pursuant to the terms
of the Loan Documents that are subsequently rescinded or avoided (or must
otherwise be restored or returned), which may at any time (including at any time
following the payment of the Loans and the Notes) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any other document contemplated by or referred to
therein or the transactions contemplated thereby or any action taken or omitted
to be taken by the Administrative Agent under or in connection therewith;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the gross
negligence or willful misconduct of the Administrative Agent. The agreements in
this Section shall survive the payment of the Loans and the Notes and all other
amounts payable under the Loan Documents.  If the Administrative Agent is
subsequently reimbursed by the Borrower for such amounts, the Administrative
Agent shall remit to the Lenders their pro rata shares of such reimbursement to
the extent they previously paid such amounts.

             10.8      Administrative Agent in Its Individual Capacity

                           FNB and each Affiliate thereof, may make loans to,
accept deposits from, issue letters of credit for the account of and generally
engage in any kind of business with the Borrower and the Subsidiaries as though
it were not the Administrative Agent.  With respect to the Commitment made or
renewed by FNB and each Note issued to FNB, FNB shall have the same rights and
powers under the Loan Documents as any Lender and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” shall include
FNB.
             10.9      Successor Administrative Agent

                           If at any time the Administrative Agent deems it
advisable, in its sole discretion, it may submit to each Lender a written
notification of its resignation as Administrative Agent under the Loan
Documents, such resignation to be effective on the earlier to occur of (a) the
thirtieth day after the date of such notice, and (b) the date upon which any
successor to the Administrative Agent, in accordance with the provisions of this
Section, shall have accepted in writing its appointment as successor
Administrative Agent.  Upon any such resignation, the Required Lenders shall
have the right to appoint from among the Lenders a successor Administrative
Agent, which successor Administrative Agent, provided that no Default or Event
of Default shall then exist, shall be reasonably satisfactory to the Borrower. 
If no such successor Administrative Agent shall have been so appointed by the
Required Lenders and accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which successor Administrative Agent shall be a commercial
bank organized or licensed under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$500,000,000.  Upon the written acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall automatically become a party to this Agreement and
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent’s rights, powers, privileges and duties as Administrative
Agent under the Loan Documents shall be terminated.  The Borrower and the
Lenders shall execute such documents as shall be necessary to effect such
appointment.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.  If at any time there shall not be a duly appointed and
acting Administrative Agent, upon notice duly given, the Borrower agrees to make
each payment when due under the Loan Documents directly to the Lenders entitled
thereto during such time.

             10.10    Co-Documentation Agents

                           The Co-Documentation Agents shall have no duties or
obligations under the Loan Documents in their capacity as Co-Documentation
Agents.

11.        OTHER PROVISIONS

             11.1      Amendments, Waivers, Etc.

                           With the written consent of the Required Lenders, the
Administrative Agent and the Borrower may, from time to time, enter into written
amendments, supplements or modifications of the Loan Documents and, with the
written consent of the Required Lenders, the Administrative Agent on behalf of
the Lenders may execute and deliver to any such parties a written instrument
waiving or consenting to the departure from, on such terms and conditions as the
Administrative Agent may specify in such instrument, any of the requirements of
the Loan Documents or any Default or Event of Default and its consequences,
provided that no such amendment, supplement, modification, waiver or consent
shall, without the consent of all of the Lenders (i) increase the Commitment
Amount of any Lender (provided that no waiver of a Default or Event of Default
shall be deemed to constitute such an increase), (ii) extend the Commitment
Period, (iii) reduce the amount, or extend the time of payment, of the Fees,
(iv) reduce the rate, or extend the time of payment of, interest on any
Revolving Credit Loan or any Revolving Credit Note (other than the applicability
of any post–default increase in such rate of interest), (v) reduce the amount,
or extend the time of payment of any payment of any principal on any Revolving
Credit Loan or any Revolving Credit Note, (vi) decrease or forgive the principal
amount of any Revolving Credit Loan or any Revolving Credit Note, (vii) consent
to any assignment or delegation by the Borrower of any of its rights or
obligations under any Loan Document, (viii) change the provisions of this
Section 11.1,  (ix) change the definition of Required Lenders, (x) change the
several nature of the obligations of the Lenders, or (xi) change the sharing
provisions among Lenders.  Notwithstanding the foregoing, no such amendment,
supplement, modification, waiver or consent shall (A) amend, modify or waive any
provision of Section 10 or otherwise change any of the rights or obligations of
the Administrative Agent under any Loan Document without the written consent of
the Administrative Agent or (B) change the amount or the time of payment of any
Competitive Bid Loan or interest thereon without the written consent of the
Lender holding such Competitive Bid Loan.  Any such amendment, supplement,
modification, waiver or consent shall apply equally to each of the Lenders and
shall be binding upon the parties to the applicable Loan Document, the Lenders,
the Administrative Agent and all future holders of the Notes.  In the case of
any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former position and rights under the Loan Documents, but any
Default or Event of Default waived shall not extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.

             11.2      Notices

                           Except as otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing and, if in writing, shall be deemed to have been
duly given or made (a) when delivered by hand, (b) one Domestic Business Day
after having been sent by overnight courier service at the cost of the sender,
(c) five Domestic Business Days after having been deposited in the mail,
first–class postage prepaid, or (d) in the case of fax notice, when sent,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in Exhibit A in the case of each of the Lenders, or to such
other addresses as to which the Administrative Agent may be hereafter notified
by the respective parties hereto or any future holders of the Notes:

The Borrower:     CVS Corporation   1 CVS Drive   Woonsocket, Rhode Island 
02895   Attention: Philip C.  Galbo,   Senior Vice President and Treasurer  
Facsimile: (401) 770-5192   Telephone: (401) 765-1500 (Ext.  3508)       with a
copy, in the case of a notice of Default or Event of Default, to:       CVS
Corporation   1 CVS Drive   Woonsocket, Rhode Island  02895   Attention: Legal
Department   Facsimile: (401) 765-7887   Telephone: (401) 765-1500     The
Administrative Agent:         in the case of each Borrowing Request, each notice
of prepayment under Section 2.7, each Competitive Bid Request, each Competitive
Bid, and each Competitive Bid Accept/Reject Letter:           Fleet National
Bank     Agency Services     MADE 10307C     100 Federal Street     Boston,
Massachusetts 02110     Attention: Mary Joyce     Facsimile: (617) 346-5833    
Telephone: (617) 346-4918,           in all other cases:           Fleet
National Bank     Retail & Apparel Division     MADE 10008F     100 Federal
Street     Boston, Massachusetts 02110     Attention: Thomas J. Bullard,
Director,     Facsimile: (617) 434-6685     Telephone: (617) 434-3824,  

except that any notice, request or demand by the Borrower to or upon the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.4, 2.6, 2.7,
2.11 or 3.3 shall not be effective until received.  Any party to a Loan Document
may rely on signatures of the parties thereto which are transmitted by fax or
other electronic means as fully as if originally signed.

             11.3      No Waiver; Cumulative Remedies

                           No failure to exercise and no delay in exercising, on
the part of the Administrative Agent or any Lender, any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  The rights, remedies, powers
and privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

             11.4      Survival of Representations and Warranties

                           All representations and warranties made in the Loan
Documents and in any document, certificate or statement delivered pursuant
thereto or in connection therewith shall survive the execution and delivery of
the Loan Documents.

             11.5      Payment of Expenses and Taxes; Indemnified Liabilities

                           The Borrower agrees, promptly upon presentation of a
statement or invoice therefor setting forth in reasonable detail the items
thereof, and whether any Loan is made, (a) to pay or reimburse the
Administrative Agent and its Affiliates for all its reasonable costs and
expenses actually incurred in connection with the development, syndication,
preparation and execution of, and any amendment, waiver, consent, supplement or
modification to, the Loan Documents, any documents prepared in connection
therewith and the consummation of the transactions contemplated thereby, whether
such Loan Documents or any such amendment, waiver, consent, supplement or
modification to the Loan Documents or any documents prepared in connection
therewith are executed and whether the transactions contemplated thereby are
consummated, including the reasonable fees and disbursements of Special Counsel,
(b) to pay, indemnify, and hold the Administrative Agent and the Lenders
harmless from any and all recording and filing fees and any and all liabilities
and penalties with respect to, or resulting from any delay (other than penalties
to the extent attributable to the negligence of the Administrative Agent or the
Lenders, as the case may be, in failing to pay such fees or other liabilities
when due) in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation of any of the transactions contemplated by, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, the Loan Documents and any such other documents, and (c) to pay,
reimburse, indemnify and hold each Indemnified Person harmless from and against
any and all other liabilities, obligations, claims, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable counsel fees and disbursements of
counsel (including the allocated costs of internal counsel) and such local
counsel as may be required) actually incurred with respect to the enforcement,
performance of, and preservation of rights under, the Loan Documents (all the
foregoing, collectively, the “Indemnified Liabilities”) and, if and to the
extent that the foregoing indemnity may be unenforceable for any  reason, the
Borrower agrees to make the maximum payment permitted under applicable law;
provided that the Borrower shall have no obligation hereunder to pay Indemnified
Liabilities to an Indemnified Person to the extent arising from its gross
negligence or willful misconduct.  The agreements in this Section shall survive
the termination of the Commitments and the payment of the Loans and the Notes
and all other amounts payable under the Loan Documents.

             11.6      Lending Offices

                           Each Lender shall have the right at any time and from
time to time to transfer any Loan to a different office of such Lender, subject
to Section 3.10.

             11.7      Successors and Assigns

                           (a)         The Loan Documents shall be binding upon
and inure to the benefit of the Borrower, the Lenders, the Administrative Agent,
all future holders of the Notes and their respective successors and assigns;
provided that the Borrower shall not assign, transfer or delegate any of its
rights or obligations under the Loan Documents without the prior consent of the
Administrative Agent and all of the Lenders.

                           (b)        Notwithstanding Section 11.7(c), but
subject to Section 11.7(e), each Lender may at any time assign all or any
portion of its rights under any Loan Document to any Federal Reserve
Bank.           
                           (c)         In addition to its rights under Section
11.7(b), each Lender shall have the right, at any time, upon written notice to
the Administrative Agent of its intent to do so, to sell, assign, transfer or
negotiate (each an “Assignment”) all or any portion of all of its Loans, its
Commitment and its Notes and its interest in the Loan Documents to any
subsidiary or Affiliate of such Lender, to any other Lender or, with the prior
written consent of the Administrative Agent and the Borrower (which consents
shall not be unreasonably withheld and, in the case of the Borrower, shall not
be required if, at the time of such Assignment, an Event of Default shall
exist), to any other bank, insurance company, pension fund, mutual or other
similar fund or other financial institution, provided that (i) each such
Assignment shall be of a constant, and not varying, percentage of all of the
assigning Lender’s rights and obligations under the Loan Documents and be in a
minimum amount of $5,000,000 (which minimum amount shall not be applicable to an
Assignment by a Lender to a subsidiary or Affiliate of such Lender) or the full
amount of such Lender’s Commitment, and (ii) the parties to each such Assignment
(excluding the Borrower if the Borrower is a party to such assignment) shall
execute and deliver to the Administrative Agent an Assignment and Acceptance
Agreement, together with a fee (the “Assignment Fee”), payable to the
Administrative Agent, of $3,500.  Upon receipt of each such executed Assignment
and Acceptance Agreement together with the Assignment Fee therefor, the
Administrative Agent shall execute the same and, in the event that either the
assignee thereunder is a Lender (or a subsidiary or Affiliate thereof) or the
Borrower shall have consented to such assignment (to the extent that such
consent  was not unreasonably withheld and is required as aforesaid), (i) record
the same and execute two copies of such Assignment and Acceptance Agreement in
the appropriate place, deliver one copy to the assignor and one copy to the
assignee, and (ii) request the Borrower to execute and deliver (1) to such
assignee, one or more Notes, in an aggregate principal amount equal to the Loans
assigned to, and Commitment assumed by, such assignee, and (2) to such assignor,
in the event that such assignor shall retain any Loans and Commitment, one or
more Notes in an aggregate principal amount equal to the balance of such
assignor Lender’s Loans and Commitment, in each case against receipt of such
assignor Lender’s existing Note or Notes, as the case may be, appropriately
marked to indicate their substitution.  The Borrower agrees that it shall, upon
each such request of the Administrative Agent, execute and deliver such new
Notes at its own cost and expense.  Upon such delivery, acceptance and recording
by the Administrative Agent, from and after the effective date specified in such
Assignment and Acceptance Agreement, the assignee thereunder shall be a party
hereto and shall for all purposes of the Loan Documents be deemed a “Lender”
and, to the extent provided in such Assignment and Acceptance Agreement, the
assignor Lender thereunder shall be released from its obligations under the Loan
Documents.

                           (d)        In addition to the participations provided
for in Section 11.9(b), each Lender may grant participations in all or any part
of its Loans, its Notes and its Commitment to one or more banks, insurance
companies, pension funds, mutual funds or other financial institutions, provided
that (i) such Lender’s obligations under the Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
to the Loan Documents for the performance of such obligations, (iii) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents, and (iv) the voting rights of any holder
of any participation shall be limited to decisions that in accordance with
Section 11.1 require the consent of all of the Lenders.  The Borrower
acknowledges and agrees that any such participant shall for purposes of Section
3.5, 3.6, 3.10 and 11.5 be deemed to be a “Lender”, provided that in no event
shall the Borrower be liable for any amounts under said Sections in excess of
the amounts for which it would be liable but for such participation.

                           (e)         No Lender shall, as between and among the
Borrower, the Administrative Agent and such Lender, be relieved of any of its
obligations under the Loan Documents as a result of any assignment of or
granting of participations in, all or any part of its Loans, its Commitment and
its Notes, except that a Lender shall be relieved of its obligations to the
extent of any such assignment of all or any part of its Loans, its Commitment or
its Notes pursuant to Section 11.7(c).  
                           (f)         Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to an Eligible SPC
the option to fund all or any part of any Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that (i)
such designation shall not be effective unless the Borrower consents thereto
(which consent shall not be unreasonably withheld), (ii) nothing herein shall
constitute a commitment by any Eligible SPC to fund any Loan, and (iii) if an
Eligible SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the Granting Lender shall be obligated to fund such
Loan pursuant to the terms hereof.  The funding of a Loan by an Eligible SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were funded by such Granting Lender.  As to any
Loans or portion thereof made by it, each Eligible SPC shall have all the rights
that a Lender making such Loans or portion thereof would have had under this
Agreement and otherwise; provided that (x) its voting rights under this
Agreement shall be exercised solely by its Granting Lender and (y) its Granting
Lender shall remain solely responsible to the other parties hereto for the
performance of such Granting Lender’s obligations under this Agreement,
including its obligations in respect of the Loans or portion thereof made by
it.  Each Granting Lender shall act as administrative agent for its Eligible SPC
and give and receive notices and other communications on its behalf.  Any
payments for the account of any Eligible SPC shall be paid to its Granting
Lender as administrative agent for such Eligible SPC and neither the Borrower
nor the Administrative Agent shall be responsible for any Granting Lender’s
application of such payments.  Each party hereto hereby agrees that no Eligible
SPC shall be liable for any indemnity or payment under this Agreement for which
a Lender would otherwise be liable for so long as, and to the extent, the
Granting Lender provides such indemnity or makes such payment.  Notwithstanding
anything to the contrary contained in this Agreement, any Eligible SPC may (i)
at any time, subject to payment of the Assignment Fee, assign all or a portion
of its interests in any Loans to its Granting Lender (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder) or to any financial institutions providing liquidity
and/or credit support to or for the account of such Eligible SPC to support the
funding or maintenance of Loans, and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancements  to such Eligible SPC.  This Section may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Loan is being funded by an Eligible SPC at the time of such amendment.

             11.8      Counterparts

                           Each of the Loan Documents (other than the Notes) may
be executed on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same agreement.  It
shall not be necessary in making proof of any Loan Document to produce or
account for more than one counterpart signed by the party to be charged.  A set
of the copies of this Agreement signed by all of the parties hereto shall be
lodged with each of the Borrower and the Administrative Agent.  Any party to a
Loan Document may rely upon the signatures of any other party thereto  which are
transmitted by fax or other electronic means to the same extent as if originally
signed.

             11.9      Set–off and Sharing of Payments

                           (a)         In addition to any rights and remedies of
the Lenders provided by law, upon the occurrence of an Event of Default under
Section 9.1(a) or (b) or upon  the acceleration of the payment of the Notes,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower, to set-off and apply against any
indebtedness or other liability, whether matured or unmatured, of the Borrower
to such Lender arising under the Loan Documents, any amount owing from such
Lender to the Borrower.  To the extent permitted by applicable law, the
aforesaid right of set-off may be exercised by such Lender against the Borrower
or against any trustee in bankruptcy, custodian, debtor in possession, assignee
for the benefit of creditors, receiver, or execution, judgment or attachment
creditor of the Borrower, or against anyone else claiming through or against the
Borrower or such trustee in bankruptcy, custodian, debtor in possession,
assignee for the benefit of creditors, receivers, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set-off shall
not have been exercised by such Lender prior to the making, filing or issuance
of, service upon such Lender of, or notice to such Lender of, any petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or
warrant.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after each such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

                           (b)        If any Lender (each a “Benefited Lender”)
shall obtain any payment (whether voluntary, involuntary, through the exercise
of any right of set–off, or otherwise) on account of its Loans or its Notes in
excess of its pro rata share (in accordance with the outstanding principal
balance of all Loans) of payments then due and payable on account of the Loans
and Notes received by all the Lenders, such Lender shall forthwith purchase,
without recourse, for cash, from the other Lenders such participations in their
Loans and Notes as shall be necessary to cause such purchasing Lender to share
the excess payment with each of them according to their pro rata share (in
accordance with the outstanding principal balance of all Loans), provided that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and each
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery, together with an amount equal to such Lender’s pro rata
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  The Borrower agrees, to the fullest extent
permitted by law, that any Lender so purchasing a participation from another
Lender pursuant to this Section may exercise such rights to payment (including
the right of set–off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.
             11.10    Indemnity

                           The Borrower agrees to indemnify and hold harmless
each of the Administrative Agent, each Lender and their respective Affiliates,
officers, directors, employees, agents and representatives (each an “Indemnified
Person”) from and against any loss, cost, liability, damage or expense,
including the reasonable fees and disbursements of counsel (including the
allocated costs of internal counsel) and such local counsel as may be required
to represent such Indemnified Person actually incurred by such Indemnified
Person in preparing for, defending against, or providing evidence, producing
documents or taking any other action in respect of, any litigation,
administrative proceeding or investigation under any federal securities law or
any other statute of any jurisdiction, or any regulation, or at common law or
otherwise, which is alleged to arise out of or is based upon (1) any untrue
statement or alleged untrue statement of any material fact by or on behalf of
the Borrower or any Subsidiary, in any document or schedule executed or filed
with any Governmental Authority by or on behalf of the Borrower or any
Subsidiary which relates to the transactions contemplated by the Loan Documents,
(2) any omission or alleged omission by or on behalf of the Borrower or any
Subsidiary to state any material fact required to be stated in such document or
schedule, or necessary to make the statements made therein, in light of the
circumstances under which made, not misleading, (3) any acts, practices or
omissions or alleged acts, practices or omissions of the Borrower or its agents
relating to the use of the proceeds of any Loan which is alleged to be in
violation of Section 2.5, or in violation of any federal securities law or of
any other statute, regulation or other law of any jurisdiction applicable
thereto, or (4) any Loan Document or any other document contemplated by or
referred to therein or the transactions contemplated thereby or any action taken
or omitted to be taken by such Indemnified Person under or in connection with
any of the foregoing.  Notwithstanding the above, the Borrower shall have no
liability under clause (4) of this Section to indemnify or hold harmless any
Indemnified Person for any loss, cost, liability, damage or expense relating to
income or withholding taxes or any tax in lieu of such taxes.  The indemnity set
forth herein shall be in addition to any other obligations or liabilities of the
Borrower to each Indemnified Person hereunder or at common law or otherwise,
shall include the reasonable fees and disbursements of counsel (including the
allocated costs of internal counsel) and such local counsel as may be required
in connection with establishing liability under this Section or collecting
amounts payable under this Section and shall survive any termination of this
Agreement, the expiration of the Commitments and the payment of all indebtedness
of the Borrower under the Loan Documents, provided that the Borrower shall not
have any liability under this Section to any Indemnified Person with respect to
indemnified liabilities which are determined by a final and nonappealable
judgment of a court of competent jurisdiction to have arisen primarily from the
gross negligence or willful misconduct of such Indemnified Person.

             11.11    Governing Law

                           The Loan Documents and the rights and obligations of
the parties thereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

             11.12    Severability

                           Every provision of the Loan Documents is intended to
be severable, and if any term or provision thereof shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions thereof shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.

             11.13    Integration

                           All exhibits to the Loan Documents shall be deemed to
be a part thereof.  Each Loan Document embodies the entire agreement and
understanding between or among the parties thereto with respect to the subject
matter thereof and supersedes all prior agreements and understandings between or
among the parties thereto with respect to the subject matter thereof.
             11.14    Treatment of Certain Information

                           Each Lender and the Administrative Agent agrees to
maintain as confidential and not to disclose, publish or disseminate to any
third parties any financial or other information relating to the business,
operations and condition, financial or otherwise, of the Borrower provided to
it, except if and to the extent that:

                           (a)         such information is in the public domain
at the time of disclosure;

                           (b)        such information is required to be
disclosed by subpoena or similar process or applicable law or regulations;

                           (c)         such information is required or requested
to be disclosed to any regulatory or administrative body or commission to whose
jurisdiction it may be subject;

                           (d)        such information is disclosed to its
counsel, auditors or other professional advisors;

                           (e)         such information is disclosed to (and,
unless and until it receives written objection from the Borrower, the Borrower
shall be deemed to have consented to disclosure of such information to)     its
affiliates; provided that such information shall be used in connection with this
Agreement and the transactions contemplated hereby;

                           (f)         such information is disclosed to its
officers, directors and employees;

                           (g)        such information is disclosed with the
prior written consent of the party furnishing the information;

                           (h)        such information is disclosed in
connection with any litigation or dispute involving the Borrower and/or it;

                           (i)          such information is disclosed in
connection with the sale of a participation or other disposition by it of any of
its interest in this Agreement, provided that such information shall not be
disclosed unless and until the party to whom it shall be disclosed shall have
agreed to keep such information confidential as set forth herein;

                           (j)          such information was in its possession
or in its affiliate’s possession as shown by clear and convincing evidence prior
to any of the Borrower and/or any or the Borrower’s representatives or agents
furnishing such information to it; or

                           (k)         such information is received by it,
without restriction as to its disclosure or use, from a Person who, to its
knowledge or reasonable belief, was not prohibited from disclosing such
information by any duty of confidentiality.

                           Except to the extent prohibited or restricted by law
or Governmental Authority, each Lender shall notify the Borrower promptly of any
disclosures of information made by it as permitted pursuant to (h) above.

             11.15    Acknowledgments

                           The Borrower acknowledges that (a) it has been
advised by counsel in the negotiation, execution and delivery of the Loan
Documents, (b) by virtue of the Loan Documents, none of the Administrative Agent
or any Lender has any fiduciary relationship to the Borrower, and the
relationship between the Administrative Agent and the Lenders, on the one hand,
and the Borrower, on the other hand, is solely that of debtor and creditor, and
(c) by virtue of the Loan Documents, no joint venture exists among the Lenders
or among the Borrower and the Lenders.
             11.16    Consent to Jurisdiction

                           The Borrower irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal Court sitting in the City of New
York over any suit, action or proceeding arising out of or relating to the Loan
Documents.  The Borrower irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in such a court and any claim
that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum.  The Borrower agrees that a final judgment in
any such suit, action or proceeding brought in such a court, after all
appropriate appeals, shall be conclusive and binding upon it.

             11.17    Service of Process

                           The Borrower agrees that process may be served
against it in any suit, action or proceeding referred to in Section 11.16 by
sending the same by first class mail, return receipt requested or by overnight
courier service, with receipt acknowledged, to the address of the Borrower set
forth in Section 11.2.  The Borrower agrees that any such service (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action, or proceeding, and (ii) shall to the fullest extent enforceable by law,
be taken and held to be valid personal service upon and personal delivery to it.

             11.18    No Limitation on Service or Suit

                           Nothing in the Loan Documents or any modification,
waiver, or amendment thereto shall affect the right of the Administrative Agent
or any Lender to serve process in any manner permitted by law or limit the right
of the Administrative Agent or any Lender to bring proceedings against the
Borrower in the courts of any jurisdiction or jurisdictions.

             11.19    WAIVER OF TRIAL BY JURY

                           THE ADMINISTRATIVE AGENT, THE LENDERS AND THE
BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY. 
FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE
ADMINISTRATIVE AGENT OR THE LENDERS, OR COUNSEL TO THE ADMINISTRATIVE AGENT OR
THE LENDERS, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE ADMINISTRATIVE
AGENT OR THE LENDERS WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE
THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT
THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION.

             11.20    Effective Date

                           This Agreement shall be effective at such time (the
“Effective Date”) as the Administrative Agent shall have received executed
counterparts hereof by the Borrower, the Administrative Agent and each Lender
and the conditions set forth in Sections 5.1 through 5.4 have been or
simultaneously will be satisfied, provided that this Agreement shall not become
effective or be binding on any party hereto unless all of such conditions are
satisfied not later than June 30, 2001.

             11.21    Notice of Commitment Termination

                           The Borrower hereby gives notice that the Borrower
wishes to terminate the commitments under the Existing Credit Agreement,
effective as of the Effective Date.  Each Lender that is a party to the Existing
Credit Agreement, by its execution hereof, waives any requirement of prior
notice set forth therein as a condition to the right of the Borrower to
terminate the commitments thereunder.

             AS EVIDENCE of the agreement by the parties hereto to the terms and
conditions herein contained, each such party has caused this 364 Day Credit
Agreement to be executed on its behalf.

  CVS CORPORATION       By:        

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

 

EXHIBIT A

LIST OF COMMITMENTS, APPLICABLE LENDING OFFICES
AND ADDRESSES FOR NOTICES

LIST OF COMMITMENTS

  Lender   Commitment Amount    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    The Bank of New York   $ 75,000,000     Fleet National Bank   $ 75,000,000  
  Credit Suisse First Boston   $ 60,000,000     First Union National Bank   $
60,000,000     ABN AMRO Bank N.V.   $ 37,500,000     Morgan Guaranty Trust
Company of New York   $ 37,500,000     KeyBank National Association   $
37,500,000     SunTrust Bank   $ 37,500,000     Firstar Bank, N.A.   $
37,500,000     Mellon Bank, N.A.   $ 25,000,000     PNC Bank, National
Association   $ 25,000,000     Comerica Bank   $ 17,500,000     Allfirst Bank  
$ 12,500,000     Bank One, NA   $ 12,500,000     Citibank, N.A.   $ 12,500,000  
  Citizens Bank of Rhode Island   $ 12,500,000     Fifth Third Bank   $
12,500,000     National City Bank   $ 12,500,000     Sovereign Bank   $
12,500,000     Wachovia Bank, N.A.   $ 12,500,000     Wells Fargo Bank   $
10,000,000     First Hawaiian Bank   $ 7,500,000     Regions Bank   $ 7,500,000
       

--------------------------------------------------------------------------------

    TOTAL   $ 650,000,000  

LIST OF APPLICABLE LENDING OFFICES AND ADDRESSES FOR NOTICES



THE BANK OF NEW YORK

 

Applicable Lending Office for each Eurodollar Advance:
The Bank of New York
One Wall Street
New York, NY 10286

Applicable Lending Office for all other Advances:
The Bank of New York
One Wall Street
New York, NY 10286

Address for Notices:

The Bank of New York
One Wall Street
22nd Floor
New York, NY  10286
Attention: Howard F. Bascom,
Vice President
Telephone:  (212) 635–7894
Facsimile:  (212) 635–1481

 

FLEET NATIONAL BANK

Applicable Lending Office for each Eurodollar Advance:

Fleet National Bank
One Hundred Federal Street
Boston, Massachusetts  02110

Applicable Lending Office for all other Advances:

Fleet National Bank
One Hundred Federal Street
Boston, Massachusetts  02110
Attn:                 Thomas Bullard
Telephone:       (617) 434-3824
Facsimile:         (617) 434-6685

Address for Notices:

Fleet National Bank
One Hundred Federal Street
Boston, Massachusetts  02110
Attention:        Vani Rattan
Telephone:       (617) 434-4137
Facsimile:         (617) 434-9933

CREDIT SUISSE FIRST BOSTON

Applicable Lending Office for each Eurodollar Advance:

Credit Suisse First Boston
11 Madison Avenue, 10th Floor
New York, New York  10010

Applicable Lending Office for all other Advances:

Credit Suisse First Boston
11 Madison Avenue, 10th Floor
New York, New York  10010

Address for Notices:

Credit Suisse First Boston
11 Madison Avenue, 10th Floor
New York, New York  10010
Attention:  Joel Glodowski
Telephone:  (212) 325–9171
Facsimile: (212) 325–8309

Address for Notices for Borrowings:

Credit Suisse First Boston
5 World Trade Center
New York, New York 10048
Attention: Nilsa Ware
Telephone: (212) 322-5094
Facsimile: (212) 335-0593

 

FIRST UNION NATIONAL BANK

Applicable Lending Office for each Eurodollar Advance:

First Union National Bank
201 South College Street, CP17
Charlotte, North Carolina  28288-1183

Applicable Lending Office for all other Advances:

First Union National Bank
201 South College Street, CP17
Charlotte, North Carolina  28288-1183

Address for Notices:

First Union National Bank
PA4843
Widener Building - 12th Floor
One South Penn Square
Philadelphia, PA 19107

Attention:  Bill Fox
Telephone:  (215) 786-8633
Facsimile:  (215) 786-2877

ABN AMRO BANK N.V.

Applicable Lending Office for each Eurodollar Advance:

ABN Amro Bank N.V.
208 South LaSalle Street, Suite 1500
Chicago, IL 60804-1003

With a copy to:

ABN Amro Bank N.V.
55 East 52nd Street
New York, NY 10055
Attention: Carol Hom
Telephone: (212)  409-1469
Facsimile:  (212)  409-1662

Applicable Lending Office for all other Advances:

ABN Amro Bank N.V.
208 South LaSalle Street, Suite 1500
Chicago, IL 60804-1003
Attention:  Sherry Manning
Telephone: (312)  992-5110
Facsimile:  (312)  992-5111

With a copy to:

ABN Amro Bank N.V.
55 East 52nd Street
New York, NY 10055
Attention: Carol Hom
Telephone: (212)  409-1469
Facsimile:  (212)  409-1662

Address for Notices:

ABN Amro Bank N.V.
208 South LaSalle Street, Suite 1500
Chicago, IL 60804-1003
Attention:  Loan Administration
Telephone: (312) 992-5152
Facsimile:  (312)  992-5157



ALLFIRST BANK

Applicable Lending Office for each Eurodollar Advance :

Allfirst Bank
National Division, 18th Floor
25 S. Charles Street
Baltimore, Maryland  21201

Applicable Lending Office for all other Advances:

Allfirst Bank
National Division, 18th Floor
25 S. Charles Street
Baltimore, Maryland  21201
Attention:  C. Coney Burgess
Telephone: (410) 244-4203
Facsimile: (410) 545-2047

Address for Notices:

Allfirst Bank
National Division, 18th Floor
25 S. Charles Street
Baltimore, Maryland  21201

Attention:  C. Coney Burgess
Telephone: (410) 244-4203
Facsimile: (410) 545-2047

 

BANK ONE, NA (MAIN OFFICE CHICAGO)

Applicable Lending Office for each Eurodollar Advance :

Bank One, NA
One Bank Plaza
Suite IL1-0086
Chicago, IL  60670

Applicable Lending Office for all other Advances:

Bank One, NA
One Bank Plaza
Suite IL1-0086
Chicago, IL  60670



Attention:  Vincent Henchek
Telephone: (312) 732-9772
Facsimile: (312) 732-7101

Address for Notices:

Bank One, NA
One Bank Plaza
Suite IL1-0086
Chicago, IL  60670



Attention: Vincent Henchek
Telephone: (312) 732-9772
Facsimile: (312) 732-7101

CITIBANK, N.A.

Applicable Lending Office for each Eurodollar Advance:

CitiBank, N.A.
2 Penns Way 2/2
New Castle, DE 19720
Attention:  Terry Jenkins
Telephone: (302) 894-6037
Facsimile:  (302) 894-6120

Applicable Lending Office for all other Advances:

CitiBank, N.A.
2 Penns Way 2/2
New Castle, DE 19720
Attention:  Terry Jenkins
Telephone: (302) 894-6037
Facsimile:  (302) 894-6120

Address for Notices:

CitiBank, N.A.
2 Penns Way 2/2
New Castle, DE 19720
Attention:  Terry Jenkins
Telephone: (302) 894-6037
Facsimile:  (302) 894-6120

 

CITIZENS BANK OF RHODE ISLAND

Applicable Lending Office for each Eurodollar Advance:

Citizens Bank of Rhode Island
Citizens Bank, Participation Group
One Citizens Drive
FDC-160
Riverside, RI 02914
Attention:  Carolyn Hawkins
Telephone: (401) 734-5296
Facsimile: (401) 734-4385

Applicable Lending Office for all other Advances:

Citizens Bank of Rhode Island
Citizens Bank, Participation Group
One Citizens Drive
FDC-160
Riverside, RI 02914
Attention:  Carolyn Hawkins
Telephone: (401) 734-5296
Facsimile: (401) 734-4385

Address for Notices:

Citizens Bank of Rhode Island
Citizens Bank, Participation Group
One Citizens Drive
FDC-160
Riverside, RI 02914
Attention:  Carolyn Hawkins
Telephone: (401) 734-5296
Facsimile: (401) 734-4385

COMERICA BANK

Applicable Lending Office for each Eurodollar Advance :

Comerica Bank
U.S. Banking East
500 Woodward Avenue, 9th Floor
Mail Code 3279
Detroit, Michigan  48275

Applicable Lending Office for all other Advances:

Comerica Bank
U.S. Banking East
500 Woodward Avenue, 9th Floor
Mail Code 3279
Detroit, Michigan  48275
Attention:  Jeffrey M. Lafferty
Telephone: (313) 222-6239
Facsimile: (313) 222-3330

Address for Notices:

Comerica Bank
One Detroit Center
500 Woodward Avenue
Mail Code 3280
Detroit, Michigan  48226
Attention:  Jeffrey M. Lafferty
Telephone: (313) 222-6239
Facsimile: (313) 222-3330

 

FIFTH THIRD BANK

Applicable Lending Office for each Eurodollar Advance:

Fifth Third Bank
38 Fountain Square Plaza
Mail Drop 109054
Cincinnati, OH  45263

Applicable Lending Office for all other Advances:

Fifth Third Bank
38 Fountain Square Plaza
Mail Drop 109054
Cincinnati, OH  45263

Attention:  Ann Pierson
Telephone: (513) 579-5295
Facsimile: (513) 579-5947

Address for Notices:

Fifth Third Bank
38 Fountain Square Plaza
Mail Drop 109054
Cincinnati, OH  45263



Attention:  Ann Pierson
Telephone: (513) 579-5295
Facsimile: (513) 579-5947

FIRST HAWAIIAN BANK

Applicable Lending Office for each Eurodollar Advance:

First Hawaiian Bank
999 Bishop Street, 11th Floor
Honolulu, Hawaii  96813

Applicable Lending Office for all other Advances:

First Hawaiian Bank
999 Bishop Street, 11th Floor
Honolulu, Hawaii  96813

Address for Notices:

First Hawaiian Bank
999 Bishop Street, 11th Floor
Honolulu, Hawaii  96813
Attention: Charles Jenkins
Telephone: (808) 525–6289
Facsimile: (808) 525–6372

 

FIRSTAR BANK

Applicable Lending Office for each Eurodollar Advance :

Firstar Bank
1350 Euclid Avenue, 8th Floor
Cleveland, OH 44115

Applicable Lending Office for all other Advances:

Firstar Bank
1350 Euclid Avenue, 8th Floor
Cleveland, OH  44115
Attention David Dannemiller
Telephone:  (216)  623-9233
Facsimile:  (216) 623-9208

Address for Notices:

Firstar Bank
1350 Euclid Avenue, 8th Floor
Cleveland, OH  44115
Attention:  David J. Dannemiller
Telephone(216) 623-9233
Facsimile:  (216) 623-9208

KEYBANK NATIONAL ASSOCIATION

Applicable Lending Office for each Eurodollar Advance:

KeyBank National Association
127 Public Square
OH-01-27-0606
Cleveland, Ohio  44114

Applicable Lending Office for all other Advances:

KeyBank National Association
127 Public Square
OH-01-27-0606
Cleveland, Ohio  44114

Address for Notices:

KeyBank National Association
127 Public Square
OH-01-27-0606
Cleveland, Ohio  44114
Attention: Marianne Meil
Telephone:  (216) 689-3443
Facsimile:   (216) 689-4981

 

MELLON BANK, N.A.

Applicable Lending Office for each Eurodollar Advance :

Mellon Bank, N.A.
Three Mellon Bank Center, Room 1203
Pittsburgh, PA  15259

Applicable Lending Office for all other Advances:

Mellon Bank, N.A.
Three Mellon Bank Center, Room 1203
Pittsburgh, PA  15259

Address for Notices:

Mellon Bank, N.A.
One Mellon Bank Center, Room 370
Pittsburgh, PA  15258
Attention: Louis Flori
Telephone: (412) 234-7298
Facsimile: (412) 236-1914

MORGAN GUARANTY TRUST COMPANY OF NEW YORK

Applicable Lending Office for each Eurodollar Advance:

Morgan Guaranty Trust Company of New York
c/o J.P. Morgan Services, Inc.
Credit Operations 3/OPS 2
500 Stanton Christiana Road
Newark, DE 19713-2107
Attention:  Leslie Quezada
Telephone: (302) 634-4516
Facsimile: (302) 634-1852

Applicable Lending Office for all other Advances:

Morgan Guaranty Trust Company of New York
c/o J.P. Morgan Services, Inc.
Credit Operations 3/OPS 2
500 Stanton Christiana Road
Newark, DE 19713-2107
Attention:  Leslie Quezada
Telephone: (302) 634-4516
Facsimile: (302) 634-1852

Address for Notices:

J.P. Morgan Chase & Company
270 Park Avenue
New York, New York 10017
Attention:  Barry Bergman
Telephone: (212) 270-0203
Facsimile: (212) 270-5646

 

NATIONAL CITY BANK

Applicable Lending Office for each Eurodollar Advance :

National City Bank
One South Broad
13th Floor
Philadelphia, PA 19107
Attention: Thomas McDonnell
Telephone: 267-256-4041
Facsimile: 267-256-4001

Applicable Lending Office for all other Advances:

National City Bank
One South Broad
13th Floor
Philadelphia, PA 19107
Attention: Thomas McDonnell
Telephone: 267-256-4041
Facsimile: 267-256-4001

Address for Notices:

National City Bank
One South Broad
13th Floor
Philadelphia, PA 19107
Attention: Thomas McDonnell
Telephone: 267-256-4041
Facsimile: 267-256-4001

PNC BANK, NATIONAL ASSOCIATION

Applicable Lending Office for each Eurodollar Advance:

PNC Bank, National Association
Two Tower Center Boulevard
East Brunswick, New Jersey  08816

Applicable Lending Office for all other Advances:

PNC Bank, National Association
Two Tower Center Boulevard
East Brunswick, New Jersey  08816

Address for Notices:

PNC Bank, National Association
2 Tower Center
East Brunswick, New Jersey  08816
Attention: Michael Richards
Telephone: (908) 220-3228
Facsimile: (908) 220-3231

 

REGIONS BANK

Applicable Lending Office for each Eurodollar Advance :

Regions Bank
417 North 20th Street
Birmingham, Alabama  35203

Applicable Lending Office for all other Advances:

Regions Bank
417 North 20th Street
Birmingham, Alabama  35203
Attention:  Kim Hassell
Telephone:  (205) 326-7038
Facsimile:  (205)  326-7759

Address for Notices:

Regions Bank
417 North 20th Street
Birmingham, Alabama  35203
Attention:  James Schmalz
Telephone:  (205) 326-7905
Facsimile:  (205)  326-7788

SOVEREIGN BANK

Applicable Lending Office for each Eurodollar Advance :

Sovereign Bank
15 Westminister Street
Providence, RI 02903

Applicable Lending Office for all other Advances:

Sovereign Bank
15 Westminister Street
Providence, RI 02903
Attention: Robert F. Camara
Telephone: (401) 752-1024
Facsimile: (401) 752-1041

Address for Notices:

Sovereign Bank
15 Westminister Street
Providence, RI 02903
Attention: Robert F. Camara
Telephone: (401) 752-1024
Facsimile: (401) 752-1041

 

SUNTRUST BANK

Applicable Lending Office for each Eurodollar Advance :

SunTrust Bank
25 Park Place, 21st Floor, Center 1927
Atlanta, Georgia  30303

Applicable Lending Office for all other Advances:

SunTrust Bank
25 Park Place, 21st Floor, Center 1927
Atlanta, Georgia  30303

Address for Notices:

SunTrust Bank
711 Fifth Avenue - 16th Floor
New York, New York  10022
Attention:  Keith Hubbard
Telephone: (212) 583–2612
Facsimile: (212) 371–9386

WACHOVIA BANK, N.A.

Applicable Lending Office for each Eurodollar Advance :

Wachovia Bank, N.A.
191 Peachtree Street NE
MC GA 370
Atlanta, Georgia  30303

Applicable Lending Office for all other Advances:

Wachovia Bank, N.A.
191 Peachtree Street NE
MC GA 370
Atlanta, Georgia  30303
Attention: Paige Mesaros
Telephone:  (404) 332-1322
Facsimile:  (404)  332-4136

Address for Notices:

Wachovia Bank, N.A.
191 Peachtree Street NE
MC GA 370
Atlanta, Georgia  30303
Attention: Paige Mesaros
Telephone:  (404) 332-1322
Facsimile:  (404)  332-4136

 

WELLS FARGO BANK, N.A.

Applicable Lending Office for each Eurodollar Advance :

Wells Fargo Bank, N.A.
201 Third Street
MAC 0187-081
San Francisco, CA 94103
Attention: Ginnie Padgett
Telephone:  (415) 477-5374
Facsimile:  (415)  979-0675

Applicable Lending Office for all other Advances:

Wells Fargo Bank, N.A.
201 Third Street
MAC 0187-081
San Francisco, CA 94103
Attention: Ginnie Padgett
Telephone:  (415) 477-5374
Facsimile:  (415)  979-0675

Address for Notices:

Wells Fargo Bank, N.A.
201 Third Street
MAC 0187-081
San Francisco, CA 94103
Attention: Ginnie Padgett
Telephone:  (415) 477-5374
Facsimile:  (415)  979-0675

EXHIBIT B-1


FORM OF REVOLVING CREDIT NOTE

$______________. ________, 2001   New York, New York

 

                           FOR VALUE RECEIVED, the undersigned, CVS CORPORATION,
a Delaware corporation (the "Borrower"), hereby promises to pay to the order of
_________________________ (the "Lender") the lesser of $_________________ or the
outstanding principal balance of the Lender's Revolving Credit Loans, together
with interest thereon, at the rate or rates, in the amounts and at the time or
times set forth in the 364 Day Credit Agreement (as the same may be amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
dated as of May 21, 2001, by and among the Borrower, the Lenders party thereto,
­Credit Suisse First Boston and First Union National Bank, as Co-Documentation
Agents, and Fleet National Bank, as the administrative agent (in such capacity,
the "Administrative Agent"), in each case at the office of the Administrative
Agent located at One Hundred Federal Street, Boston, Massachusetts, or at such
other place as the Administrative Agent may specify from time to time, in lawful
money of the United States of America in immediately available funds.

                           Capitalized terms used herein that are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

                           The Revolving Credit Loans evidenced by this
Revolving Credit Note are prepayable in the amounts, and on the dates, set forth
in the Credit Agreement.  This Revolving Credit Note is one of the Revolving
Credit Notes under the Credit Agreement, and is subject to, and shall be
construed in accordance with, the provisions thereof, and is entitled to the
benefits set forth in the Loan Documents.

                           The Lender is hereby authorized to record on the
schedule annexed hereto, and any continuation sheets which the Lender may attach
thereto (a) the date and amount of each Revolving Credit Loan made by the
Lender, (b) the character of each Revolving Credit Loan as one or more ABR
Advances, one or more Eurodollar Advances, or a combination thereof, (c) the
Interest Period and Eurodollar Rate applicable to each Eurodollar Advance, and
(d) the date and amount of each Conversion of, and each payment or prepayment of
principal of, each Revolving Credit Loan.  The failure to so record or any error
in so recording shall not affect the obligation of the Borrower to repay the
Revolving Credit Loans, together with interest thereon, as provided in the
Credit Agreement.

                           Except as specifically otherwise provided in the
Credit Agreement, the Borrower hereby waives presentment, demand, notice of
dishonor, protest, notice of protest and all other demands, protests and notices
in connection with the execution, delivery, performance, collection and
enforcement of this Revolving Credit Note.

                           This Revolving Credit Note is being delivered in, is
intended to be performed in, shall be construed and interpreted in accordance
with, and be governed by the laws of, the State of New York.

                           This Revolving Credit Note may only be amended by an
instrument in writing executed pursuant to the provisions of Section 11.1 of the
Credit Agreement.

CVS CORPORATION         By:      

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

 

SCHEDULE TO REVOLVING CREDIT NOTE

Date   Amount of Revolving Credit Loan   Type of Advance (Eurodollar or ABR
Advance)   Interest Period (If Eurodollar Advance)   Eurodollar Rate (If
Eurodollar Advance)   Amount of Conversion or Principal Payment or Prepayment  
Notation Made by  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

FORM OF COMPETITIVE BID NOTE

  _______, 2001   New York, New York

             FOR VALUE RECEIVED, the undersigned, CVS CORPORATION, a Delaware
corporation (the "Borrower"), hereby promises to pay to the order of
_________________________ (the "Lender") the  outstanding principal balance of
the Lender's Competitive Bid Loans, together with the interest due thereon, in
the amounts, at the rate or rates, and at the time or times set forth in the 364
Day Credit Agreement (as the same may be amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), dated as of May 21, 2001,
by and among the Borrower, the Lenders party thereto, Credit Suisse First Boston
and First Union National Bank, as Co-Documentation Agents, and Fleet National
Bank, as administrative agent (in such capacity, the "Administrative Agent"), in
each case at the office of the Administrative Agent located at One Hundred
Federal Street, Boston, Massachusetts, or at such other place as the
Administrative Agent may specify from time to time, in lawful money of the
United States of America in immediately available funds.

             Capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

             This Competitive Bid Note is one of the Competitive Bid Notes under
the Credit Agreement, and is subject to, and shall be construed in accordance
with, the provisions thereof, and is entitled to the benefits set forth in the
Loan Documents.

             The Lender is hereby authorized to record on the schedule annexed
hereto, and any continuation sheets which the Lender may attach thereto (a) the
date and amount of each Competitive Bid Loan made by the Lender, (b) the
Competitive Interest Period and the Competitive Bid Rate applicable to each such
Competitive Bid Loan, and (c) the date and amount of each payment or prepayment
of principal of each Competitive Bid Loan.  The failure to so record or any
error in so recording shall not affect the obligation of the Borrower to repay
the Competitive Bid Loans, together with interest thereon, as provided in the
Credit Agreement.

             Except as specifically otherwise provided in the Credit Agreement,
the Borrower hereby waives presentment, demand, notice of dishonor, protest,
notice of protest and all other demands, protests and notices in connection with
the execution, delivery, performance, collection and enforcement of this
Competitive Bid Note.

             This Competitive Bid Note is being delivered in, is intended to be
performed in, shall be construed and interpreted in accordance with, and be
governed by the laws of, the State of New York.

             This Competitive Bid Note may only be amended by an instrument in
writing executed pursuant to the provisions of Section 11.1 of the Credit
Agreement.

  CVS CORPORATION           By:      

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

SCHEDULE TO COMPETITIVE BID NOTE

Date   Amount of Competitive Bid Loan   CompetitiveInterest Period   Competitive
Bid Rate   Amount ofPrincipalPayment orPrepayment   NotationMade by  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF BORROWING REQUEST

[Date]

Fleet National Bank, as Administrative Agent
One Hundred Federal Street
Boston, Massachusetts 02110
Attention:                                                ,
                                                                  

 

Re: 364 Day Credit Agreement, dated as of May 21, 2001, by and among CVS
Corporation, the Lenders party thereto, Credit Suisse First Boston and First
Union National Bank, as Co-Documentation Agents, and Fleet National Bank, as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement")

             Capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

             Pursuant to Section 2.3 of the Credit Agreement, the Borrower
hereby gives noticeof its intention to borrow Revolving Credit Loans in the
aggregate sum of $____________ on ____________, which borrowing shall consist of
the following type or types of Advances:

Type of
Advance(s)
(ABR or Eurodollar) Amount Interest Period

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

             Please transfer the proceeds of the Revolving Credit Loans to:
[specify instructions].

             The Borrower hereby certifies that on the Borrowing Date set forth
above, and after giving effect to the Loans requested hereby:

              (a) There shall exist no Default or Event of Default.

              (b) The representations and warranties contained in the Credit
Agreement shall be true and correct, except those which are expressly specified
to be made as of an earlier date.

             IN EVIDENCE of the foregoing, the undersigned has caused this
Borrowing Request to be duly executed on its behalf.

CVS CORPORATION   By:    

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF OPINION OF
COUNSEL TO THE BORROWER

 

________, 2001

The Lenders, the Co-Documentation Agents, and
the Administrative Agent Referred to Below
c/o Fleet National Bank,
as Administrative Agent
One Hundred Federal Street
Boston, Massachusetts  02110

Ladies and Gentlemen:

             I am general counsel of CVS Corporation, a Delaware corporation
(the "Borrower"), and have acted as such in connection with the 364 Day Credit
Agreement by and among the Borrower, the lenders party thereto, Credit Suisse
First Boston and First Union National Bank, as Co-Documentation Agents, and
Fleet National Bank, as Administrative Agent, dated as of  May 21, 2001 (the
"Credit Agreement").  Capitalized terms not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

             I have examined originals or copies, certified or otherwise
identified to my satisfaction, of such documents, corporate records,
certificates of public officials and other instruments and have conducted such
other investigations of fact and law as I have deemed necessary or advisable for
purposes of this opinion.  In rendering my opinions set forth below, I have
assumed (i) the due authorization, execution and delivery by all parties thereto
(other than the Borrower) of the Credit Agreement, (ii) the authenticity of all
documents submitted to me as originals and (iii) the conformity to original
documents of all documents submitted to me as copies.

             Based upon the foregoing, I am of the opinion that: The Borrower is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware.  The Borrower has all requisite corporate power
and authority to own its Property and to carry on its business as now conducted.

The Borrower is qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which it owns or leases real Property or in
which the nature of its business requires it to be so qualified (except those
jurisdictions where the failure to be so qualified or to be in good standing
could not reasonably be expected to have a Material Adverse effect).

The execution, delivery and performance by the Borrower of the Credit Agreement
and the Notes are within the Borrower's corporate powers and have been duly
authorized by all necessary corporate action on the part of the Borrower.

The execution, delivery and performance by the Borrower of the Credit Agreement
and Notes do not require any action or approval on the part of the shareholders
of the Borrower or any action by or in respect of, or filing with, any
governmental body, agency or official under United States federal law or the
Delaware General Corporation Law, and do not contravene, or constitute a default
under, any provision of (i) United States federal law or the Delaware General
Corporation Law, (ii) the Certificate of Incorporation or bylaws of the Borrower
or (iii) any existing material mortgage, material indenture, material contract
or material agreement, in each case binding on the Borrower or any Subsidiary or
affecting the Property of the Borrower or any Subsidiary.

The Credit Agreement and the Notes delivered by the Borrower on or prior to the
date hereof have been duly executed and delivered by the Borrower and each
constitutes the valid and binding agreement of the Borrower, in each case
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect affecting the enforcement of creditors' rights generally and to
general principles of equity.

The Borrower is not an "investment company" (as such term is defined in the
United States Investment Company Act of 1940, as amended).

To the best of my knowledge, there are no actions, suits, arbitration
proceedings or claims (whether purportedly on behalf of the Borrower, any
Subsidiary or otherwise) pending or threatened against the Borrower or any
Subsidiary or any of their respective Properties, or maintained by the Borrower
or any Subsidiary, at law or in equity, before any Governmental Authority which
could reasonably be expected to have a Material Adverse effect.  To the best of
my knowledge, there are no proceedings pending or threatened against the
Borrower or any Subsidiary (a) which call into question the validity or
enforceability of, or otherwise seek to invalidate, any Loan Document or (b)
which could reasonably be expected to, individually or in the aggregate,
materially and adversely affect any of the transactions contemplated by any Loan
Document.

To the best of my knowledge, the Borrower is not in default under any agreement
to which it is a party or by which it or any of its Property is bound the effect
of which could reasonably be expected to have a Material Adverse effect.

To the best of my knowledge, no provision of any judgment, decree or order, in
each case binding on the Borrower or any Subsidiary or affecting the Property of
the Borrower or any Subsidiary conflicts with, or requires any consent which has
not already been obtained under, or would in any way prevent the execution,
delivery or performance by the Borrower of the terms of, any Loan Document.

             The foregoing opinion is subject to the following qualifications:

             I express no opinion as to the effect (if any) of any law of any
jurisdiction (except the Commonwealth of Massachusetts) in which any Lender is
located which may limit the rate of interest that such Lender may charge or
collect.

             I express no opinion as to provisions in the Credit Agreement which
purport to create rights of set-off in favor of participants or which provide
for set-off to be made otherwise than in accordance with applicable laws.

             I note that public policy considerations or court decisions may
limit the rights of any party to obtain indemnification under the Credit
Agreement.

             I am a member of the bar of the Commonwealth of Massachusetts and
the foregoing opinion is limited to the laws of the Commonwealth of
Massachusetts, the federal law of the United States of America and the Delaware
General Corporation Law.  For purposes of paragraph 5 of this opinion, I have
assumed that, with your permission and without any research or investigation,
the laws of the State of New York are identical to the law of the Commonwealth
of Massachusetts.

             This opinion is rendered solely to you in connection with the above
matter.  This opinion may not be relied upon by you for any other purpose or
relied upon by any other person without my prior written consent, except that
any person that becomes a Lender in accordance with the provisions of the Credit
Agreement may rely upon this opinion as if it were specifically addressed and
delivered to such person on the date hereof.

Very truly yours,

EXHIBIT E

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

             Assignment and Acceptance Agreement (as the same may be amended,
supplemented or otherwise modified from time to time, this "Agreement"), dated
as of ____________, by and between ____________ (the "Assignor") and
____________ (the "Assignee").

RECITALS

             I.           Reference is made to the 364 Day Credit Agreement,
dated as of May 21, 2001, by and among CVS Corporation, the Lenders party
thereto, Credit Suisse First Boston and First Union National Bank, as
Co-Documentation Agents, and Fleet National Bank, as Administrative Agent (as
the same may be amended, supplemented or otherwise modified from time to time,
the "Credit Agreement").

             II.          The Assignor wishes to assign and delegate to the
Assignee, and the Assignee wishes to purchase and assume from the Assignor, some
or all of the Assignor's rights and obligations under the Loan Documents upon
the terms, and subject to the conditions, contained herein.

             Therefore, in consideration of the Recitals, the terms and
conditions herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Assignor and the
Assignee hereby agree as follows:

             1.          Defined Terms

                           (a)         Each capitalized term used herein that is
not defined herein shall have the meaning ascribed thereto in the Credit
Agreement.

                           (b)        When used in this Agreement, each of the
following capitalized terms shall have the meaning ascribed thereto unless the
context hereof otherwise specifically requires:

                           "Assigned Percentage": _____%.

                           "Assignment Effective Date": as defined in Section 5.

                           "Assignor Rights and Obligations": as of the
Assignment Effective Date, the Assigned Percentage of all of the Assignor's
rights and obligations under the Loan Documents, including, without limitation,
such percentage of its Loans, its Commitment and its Notes.

                           "Purchase Price": an amount equal to the Assigned
Percentage of the aggregate unpaid principal amount of the Assignor's Loans as
of the Assignment Effective Date.

             2.          Assignment; Payment by Assignee

                           The Assignor hereby assigns and delegates to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor,
without recourse or, except as otherwise specifically provided herein,
representation or warranty, the Assignor Rights and Obligations.  The Assignee
agrees to pay to the Assignor the Purchase Price on the Assignment Effective
Date.
             3.          Representations and Warranties

                           (a)         Assignor.         The Assignor hereby
represents and warrants to the Assignee as follows:

                                        (i)  the aggregate unpaid principal
amount of its Revolving Credit Loans is $___________, and such Revolving Credit
Loans are composed of the following ABR Advances and Eurodollar Advances: (1)
ABR Advances: $__________, and (2) Eurodollar Advances: (A) $__________ for
[length of Interest Period], the last day of which is _______________, (B)
$__________ for [length of Interest Period], the last day of which is
_______________,

                                        (ii) the aggregate unpaid principal
amount of its Competitive Bid Loans is $_________, and such Competitive Bid
Loans are composed of the following: (A) $__________ for [length of Competitive
Interest Period], the last day of which is _______________, (B) $__________ for
[length of Competitive Interest Period], the last day of which is
_______________, and

                                        (iii) its Commitment Amount is $_______.

                           The Assignor makes no representation or warranty with
respect to the validity or enforceability of the Credit Agreement or any other
Loan Document or the financial condition or creditworthiness of the Borrower.

                           (b)        Assignee.         The Assignee hereby
represents and warrants to the Assignor that (i) it is legally authorized to
enter into this Agreement, (ii) it is an "accredited investor" within the
meaning of Regulation D, as amended, promulgated under the Securities Act of
1933, as amended, [and] (iii) it has, independently and without reliance upon
the Assignor or the Administrative Agent, and based on such documents and
information as it has deemed appropriate, made its own evaluation of, and
investigation into, the business, operations, Property, financial and other
condition and creditworthiness of the Borrower and made its own decision to
enter into this Agreement [, and (iv) it is a Lender or a subsidiary or
Affiliate of a Lender].
             4.          Covenants of the Assignee

                           The Assignee hereby covenants and agrees that it
will, independently and without reliance upon the Assignor or Administrative
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, evaluations and decisions
in taking or not taking action under the Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Borrower.  The Assignee further agrees to provide to the  Administrative Agent
any forms required by Section 3.10 of the Credit Agreement and any
administrative questionnaire reasonably required by the Administrative Agent.

             5.          Effectiveness of this Agreement

                           (a)         Section 2 of this Agreement shall not
become effective until such date (the "Assignment Effective Date") as all of the
following conditions shall have been fulfilled:

                                        (i) The Administrative Agent shall have
executed a copy of this Agreement and shall have received duly executed
counterparts hereof by each of the Assignor, the Assignee and, if required by
the Credit Agreement, the Borrower;

                                        (ii) The Assignor shall have delivered
to the Assignee (with a copy to the Administrative Agent) a duly completed
letter in the form of Annex A hereto;

                                        (iii) The Assignee shall have confirmed
in writing to the Assignor (with a copy to the Administrative Agent) that, on or
before the Assignment Effective Date, it shall have transferred (in accordance
with Section 6 hereof) the Purchase Price to the Assignor.  At the time of such
confirmation, the Assignee shall be deemed to have remade the representations
and warranties contained in Section 3(b)(i), (ii) [and] (iii) [, and (iv)]
hereof on and as of the date of such confirmation;

                                        (iv)       The Administrative Agent
shall have received, for its own account, the assignment fee required to be paid
pursuant to Section 11.7 of the Credit Agreement; and

                                        (v)        The Administrative Agent
shall have received any forms required by Section 3.10 of the Credit Agreement
and any administrative questionnaire reasonably required by the Administrative
Agent.

                           (b)        Upon the Assignment Effective Date, (i)
the Administrative Agent shall record the assignment contemplated hereby, (ii)
the Assignee shall be a Lender, and (iii) the Assignor, to the extent of the
assignment provided for herein, shall be released from its obligations under the
Loan Documents.

                           (c)         The Assignee hereby appoints and
authorizes the Administrative Agent to take such action, on and after the
Assignment Effective Date, as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.

                           (d)        From and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the Assignee.  The Assignor and the Assignee shall make all
appropriate adjustments with respect to amounts under the Loan Documents which
accrued prior to the Assignment Effective Date, and which were paid thereafter,
directly between themselves.

             6.          Payment Instructions

                           All payments to be made to the Assignor by the
Assignee hereunder shall be made by wire transfer of immediately available funds
to the Assignor at: [Wire Instructions].
             7.          Notices

                           All notices, requests and demands to or upon the
Assignee in connection with this Agreement and the Loan Documents are to be sent
or delivered to the place set forth adjacent to its name on the signature
page(s) hereof.

             8.          Miscellaneous

                           (a)         For purposes of this Agreement, all
calculations and determinations with respect to the outstanding principal amount
of the Assignor's Loans, the Assignor's Commitment Amount and all other similar
calculations and determinations, shall be made and shall be deemed to be made as
of the commencement of business on the date of such calculation or
determination, as the case may be.

                           (b)        Section headings have been inserted herein
for convenience only and shall not be construed to be a part hereof.

                           (c)         This Agreement embodies the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes all other prior arrangements and understandings
among the parties hereto with respect to the subject matter hereof.

                           (d)        This Agreement may be executed in any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same agreement.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
one counterpart signed by the party to be charged.

                           (e)         Every provision of this Agreement is
intended to be severable, and if any term or provision hereof shall be invalid,
illegal or unenforceable for any reason, the validity, legality and
enforceability of the remaining provisions hereof shall not be affected or
impaired thereby, and any invalidity, illegality or unenforceability in any
jurisdiction shall not affect the validity, legality or enforceability of any
such term or provision in any other jurisdiction.

                           (f)         This Agreement shall be binding upon and
inure to the benefit of the Assignor and the Assignee and their respective
successors and permitted assigns, except that neither party may assign or
transfer any of its rights or obligations hereunder (i) without the prior
written consent of the other party, and (ii) in contravention of the Credit
Agreement.

                           (g)        This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

             AS EVIDENCE of the agreement by the parties hereto to the terms and
conditions herein contained, each such party has caused this Agreement to be
duly executed on its behalf.

      [NAME OF ASSIGNOR]             By        

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

        Address for notices:     [NAME OF ASSIGNEE]                     By:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

       

Attention: _________

Telephone:_____________

Facsimile:_____________

Consented to and Accepted this __ day of __________, ____

FLEET NATIONAL BANK, as Administrative Agent

 

By:    

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

 

[Consented to this __ day of __________, ____

 

CVS CORPORATION         By:      

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

]

CVS CORPORATION
364 DAY CREDIT AGREEMENT

ANNEX A TO ASSIGNMENT AND

ACCEPTANCE AGREEMENT

FORM OF LETTER

[Assignment Effective Date]

 

[Name and Address of Assignee]



Attention:                                                ,

                                                                  

 

Re: Assignment and Acceptance Agreement, dated as of _______________, by and
between _______________ and _______________ (as the same may be amended,
supplemented or otherwise modified from time to time, the "Agreement")       

 

Ladies and Gentlemen:

             This letter is being delivered pursuant to Section 5(a)(ii) of the
Agreement.  Capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Agreement.

             The Assignor hereby represents and warrants to the Assignee as
follows:

             (i) the aggregate unpaid principal amount of its Revolving Credit
Loans is $___________, and such Revolving Credit Loans are composed of the
following ABR Advances and Eurodollar Advances: (1) ABR Advances: $__________,
and (2) Eurodollar Advances: (A) $__________ for [length of Interest Period],
the last day of which is _______________, (B) $__________ for [length of
Interest Period], the last day of which is _______________,

             (ii) the aggregate unpaid principal amount of its Competitive Bid
Loans is $_________, and such Competitive Bid Loans are composed of the
following: (A) $__________ for [length of Competitive Interest Period], the last
day of which is _______________, (B) $__________ for [length of Competitive
Interest Period], the last day of which is _______________,

             (iii) its Commitment Amount is $_______, and

             (iv) it is the legal and beneficial owner of the Assignor Rights
and Obligations free and clear of any adverse claim created by it.

        Very truly yours,                   [NAME OF ASSIGNOR]                  
By:            

--------------------------------------------------------------------------------

        Name:            

--------------------------------------------------------------------------------

        Title:            

--------------------------------------------------------------------------------

cc: [Name and title
     of Administrative Agent contact]

CVS CORPORATION
364 DAY CREDIT AGREEMENT

EXHIBIT F

FORM OF COMPETITIVE BID REQUEST

 

[Date]

Fleet National Bank, as Administrative Agent

One Hundred Federal Street

Boston, Massachusetts 02110

Attention:                                                ,

                                                                  

 

Re: 364 Day Credit Agreement, dated as of May 21, 2001, by and among CVS
Corporation, the Lenders party thereto, Credit Suisse First Boston and First
Union National Bank, as Co-Documentation Agents, and Fleet National Bank, as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement")

             Capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

             Pursuant to Section 2.4 of the Credit Agreement, the Borrower
hereby gives notice of its request to borrow Competitive Bid Loans in the
aggregate sum of $____________ on ____________, which borrowing shall consist of
the following:

Amount Competitive Interest Period

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             Please transfer the proceeds of the Competitive Bid Loans to:
[specify instructions].

             The Borrower hereby certifies that on the Borrowing Date set forth
above, and after giving effect to the Competitive Bid Loans requested hereby:

             (a) There shall exist no Default or Event of Default.

             (b) The representations and warranties contained in the Credit
Agreement shall be true and correct, except those which are expressly specified
to be made as of an earlier date.

                CVS CORPORATION
364 DAY CREDIT AGREEMENT

             IN EVIDENCE of the foregoing, the undersigned has caused this
Competitive Bid Request to be duly executed on its behalf.

CVS CORPORATION   By:    

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

CVS CORPORATION
364 DAY CREDIT AGREEMENT

EXHIBIT G

FORM OF INVITATION TO BID

 

[Date]

To the Lenders party
from time to time to the
captioned Credit Agreement

Re: 364 Day Credit Agreement, dated as of May 21, 2001, by and among CVS
Corporation, the Lenders party thereto, Credit Suisse First Boston and First
Union National Bank, as Co-Documentation Agents, and Fleet National Bank, as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, "Credit Agreement")

                           Capitalized terms used herein that are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

                           Pursuant to a Competitive Bid Request, the Borrower
gave notice of its request to borrow Competitive Bid Loans in the aggregate sum
of $____________ on ____________, which borrowing would consist of the following
type or types of Competitive Advances:

Amount CompetitiveInterest Period

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             The Lenders are hereby invited to bid, pursuant to the terms and
conditions of the Credit Agreement, on such requested Competitive Bid Loans.

FLEET NATIONAL BANK,
as Administrative Agent     By:    

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

 

 

CVS CORPORATION
364 DAY CREDIT AGREEMENT

EXHIBIT H

FORM OF COMPETITIVE BID

[Date]

Fleet National Bank, as Administrative Agent
One Hundred Federal Street
Boston, Massachusetts 02110
Attention:                                                ,
                                                                  

Re: 364 Day Credit Agreement, dated as ofMay 21, 2001, by and among CVS
Corporation, the Lenders party thereto, Credit Suisse First Boston and First
Union National Bank, as Co-Documentation Agents, and Fleet National Bank, as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement")

                           Capitalized terms used herein that are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

                           In response to a Competitive Bid Request, the
undersigned Lender hereby offers to make Competitive Loan(s) in the aggregate
sum of $____________ on ____________:

Amount Competitive Interest Period Competitive Bid Rate

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          [fixed rate]

 

[LENDER]   By:    

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

 

CVS CORPORATION
364 DAY CREDIT AGREEMENT

EXHIBIT I

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

 

[Date]

Fleet National Bank, as Administrative Agent
One Hundred Federal Street
Boston, Massachusetts 02110
Attention:                                                ,
                                                                  

Re: 364 Day Credit Agreement, dated as of May 21, 2001, by and among CVS
Corporation, the Lenders party thereto, Credit Suisse First Boston and First
Union National Bank, as Co-Documentation Agents, and Fleet National Bank, as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement")

             Capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

             Pursuant to Section 2.4(d) of the Credit Agreement, the Borrower
hereby gives notice of its acceptance of the following Competitive Bids:

                                                                                            
       
                                                                                    

                                                                                            
        
                                                                                   
,

and its rejection of all other Competitive Bids, in each case made pursuant to
the Competitive Bid Request, dated _______________.

             IN EVIDENCE of the foregoing, the undersigned has caused this
Competitive Bid Accept/Reject Letter to be duly executed on its behalf.

CVS CORPORATION   By:    

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

 

 